Exhibit 10.32

 

EXECUTION VERSION

 

Notwithstanding anything herein to the contrary, the liens and security
interests granted to the ABL Facility Agent pursuant to this Agreement in any
Notes Collateral and the exercise of any right or remedy by the ABL Facility
Agent with respect to any Notes Collateral hereunder are subject to the
provisions of the Junior Lien Intercreditor Agreement, dated as of April 16,
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Junior Lien Intercreditor Agreement”), among FTS INTERNATIONAL
SERVICES, LLC, a Texas limited liability company, FTS International, Inc., a
Delaware corporation, the other GRANTORS from time to time party thereto, WELLS
FARGO BANK, NATIONAL ASSOCIATION, as ABL Facility Agent, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Term Collateral Agent, U.S. BANK NATIONAL ASSOCIATION,
as Notes Collateral Agent and certain other persons party or that may become
party thereto from time to time.  In the event of any conflict between the terms
of the Junior Lien Intercreditor Agreement and this Agreement, the terms of the
Junior Lien Intercreditor Agreement shall govern and control.

 

GUARANTY AND SECURITY AGREEMENT

 

This GUARANTY AND SECURITY AGREEMENT (this “Agreement”), dated as of
February 22, 2018, among the Persons listed on the signature pages hereof as
“Grantors” and those additional entities that hereafter become parties hereto by
executing the form of Joinder attached hereto as Annex 1 (each, a “Grantor” and
collectively, the “Grantors”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“Wells Fargo”), in its capacity as administrative
agent for each member of the Lender Group and the Bank Product Providers (in
such capacity, together with its successors and assigns in such capacity,
“Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement of even date herewith (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) by and among FTS INTERNATIONAL SERVICES, LLC, a Texas
limited liability company (“OpCo Borrower”) and FTS INTERNATIONAL, INC., a
Delaware corporation (“Parent Borrower,” together with the OpCo Borrower and
those additional entities that hereafter become parties to the Credit Agreement
as Borrowers in accordance with the terms thereof, are referred to hereinafter
each individually as a “Borrower”, and individually and collectively, jointly
and severally, as the “Borrowers”), the lenders party thereto as “Lenders” (each
of such Lenders, together with its successors and assigns, is referred to
hereinafter as a “Lender”), and Agent, the Lender Group has agreed to make
certain financial accommodations available to the Borrowers from time to time
pursuant to the terms and conditions thereof; and

 

WHEREAS, Agent has agreed to act as agent for the benefit of the Lender Group
and the Bank Product Providers in connection with the transactions contemplated
by the Credit Agreement and this Agreement;

 

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents and to extend the Loans thereunder, to induce the
Bank Product Providers to enter into the Bank Product Agreements, and to induce
the Lender Group and the Bank Product Providers to make financial accommodations
to the Borrowers as provided for in the Credit Agreement, the other Loan

 

--------------------------------------------------------------------------------


 

Documents and the Bank Product Agreements, (a) each Grantor (other than the
Borrowers) has agreed to guaranty the Guarantied Obligations, and (b) each
Grantor has agreed to grant to Agent, for the benefit of the Lender Group and
the Bank Product Providers, a continuing security interest in and to the
Collateral in order to secure the prompt and complete payment, observance and
performance of, among other things, the Secured Obligations; and

 

WHEREAS, each Grantor (other than Parent Borrower) is a Subsidiary of Parent
Borrower and, as such, will benefit by virtue of the financial accommodations
extended to the Borrowers by the Lender Group.

 

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Definitions; Construction.

 

(a)                                 All initially capitalized terms used herein
(including in the preamble and recitals hereof) without definition shall have
the meanings ascribed thereto in the Credit Agreement (including Schedule 1.1
thereto).  Any terms (whether capitalized or lower case) used in this Agreement
that are defined in the Code shall be construed and defined as set forth in the
Code unless otherwise defined herein or in the Credit Agreement; provided that
to the extent that the Code is used to define any term used herein and if such
term is defined differently in different Articles of the Code, the definition of
such term contained in Article 9 of the Code shall govern.  In addition to those
terms defined elsewhere in this Agreement, as used in this Agreement, the
following terms shall have the following meanings:

 

(i)                                     “Account Collateral” has the meaning
specified therefor in Section 3(c).

 

(ii)                                  “Activation Instruction” has the meaning
specified therefor in Section 7(k).

 

(iii)                               “Agent” has the meaning specified therefor
in the preamble to this Agreement.

 

(iv)                              “Agreement” has the meaning specified therefor
in the preamble to this Agreement.

 

(v)                                 “Authorized Pari Passu Collateral Agent” has
the meaning specified therefor in the Intercreditor Agreement.

 

(vi)                              “Books” means books and records (including
each Grantor’s Records indicating, summarizing, or evidencing such Grantor’s
assets (including the Collateral) or liabilities, each Grantor’s Records
relating to such Grantor’s business operations or financial condition, and each
Grantor’s goods or General Intangibles related to such information).

 

(vii)                           “Borrower” or “Borrowers” has the respective
meanings specified therefor in the recitals to this Agreement.

 

(viii)                        “Chattel Paper” means chattel paper (as that term
is defined in the Code), and includes tangible chattel paper and electronic
chattel paper.

 

2

--------------------------------------------------------------------------------


 

(ix)                              “Code” means the New York Uniform Commercial
Code, as in effect from time to time; provided, however, that in the event that,
by reason of mandatory provisions of law, any or all of the attachment,
perfection, priority, or remedies with respect to Agent’s Lien on any Collateral
is governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies.

 

(x)                                 “Collateral” has the meaning specified
therefor in Section 3.

 

(xi)                              “Collection Account” means a Deposit Account
of a Grantor which is used exclusively for deposits of collections and proceeds
of Collateral and not as a disbursement or operating account upon which checks
or other drafts may be drawn.

 

(xii)                           “Commercial Tort Claims” means commercial tort
claims (as that term is defined in the Code), and includes those commercial tort
claims listed on Schedule 1.

 

(xiii)                        “Controlled Account” has the meaning specified
therefor in Section 7(k).

 

(xiv)                       “Controlled Account Agreements” means those certain
cash management agreements, in form and substance reasonably satisfactory to
Agent, each of which is executed and delivered by a Grantor, Agent, and one of
the Controlled Account Banks.

 

(xv)                          “Controlled Account Bank” has the meaning
specified therefor in Section 7(k).

 

(xvi)                       “Controlling Secured Debt Representative” has the
meaning specified therefor in the Intercreditor Agreement.

 

(xvii)                    “Credit Agreement” has the meaning specified therefor
in the recitals to this Agreement.

 

(xviii)                 “Discharge of Pari Passu Lien Obligations” has the
meaning given to such term in the Intercreditor Agreement.

 

(xix)                       “Excluded Assets” has the meaning specified therefor
in Section 3 hereof.

 

(xx)                          “Foreclosed Grantor” has the meaning specified
therefor in Section 2(i)(iii).

 

(xxi)                       “General Intangibles” means general intangibles (as
that term is defined in the Code), and includes payment intangibles, software,
contract rights, rights to payment, rights under Hedge Agreements (including the
right to receive payment on account of the termination (voluntarily or
involuntarily) of such Hedge Agreements), rights arising under common law,
statutes, or regulations, choses or things in action, goodwill, Intellectual
Property, Intellectual Property Licenses, purchase orders, customer lists,
monies due or recoverable from pension funds, route lists, rights to payment and
other rights under any royalty or licensing agreements, including Intellectual
Property Licenses, infringement claims, pension plan refunds, pension plan
refund claims, insurance premium

 

3

--------------------------------------------------------------------------------


 

rebates, tax refunds, and tax refund claims, interests in a partnership or
limited liability company which do not constitute a security under Article 8 of
the Code.

 

(xxii)                    “Grantor” and “Grantors” have the respective meanings
specified therefor in the preamble to this Agreement.

 

(xxiii)                 “Guarantied Obligations” means all of the Obligations
(including any Bank Product Obligations) now or hereafter existing, whether for
principal, interest (including any interest that accrues after the commencement
of an Insolvency Proceeding, regardless of whether allowed or allowable in whole
or in part as a claim in any such Insolvency Proceeding), fees (including the
fees provided for in the Fee Letter), Lender Group Expenses (including any fees
or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding).  Without limiting the generality of the foregoing,
Guarantied Obligations shall include all amounts that constitute part of the
Guarantied Obligations and would be owed by the Borrowers to Agent, any other
member of the Lender Group, or any Bank Product Provider but for the fact that
they are unenforceable or not allowable, including due to the existence of a
bankruptcy, reorganization, other Insolvency Proceeding or similar proceeding
involving a Borrower or any Guarantor; provided that, anything to the contrary
contained in the foregoing notwithstanding, the Guarantied Obligations of a Loan
Party shall exclude its Excluded Hedge Obligations.

 

(xxiv)                “Guarantor” means each Grantor other than a Borrower.

 

(xxv)                   “Guaranty” means the guaranty set forth in Section 2
hereof.

 

(xxvi)                “Intellectual Property” means any and all Trademarks,
trade secrets, know-how, inventions (whether or not patentable), algorithms,
software programs (including source code and object code), processes, product
designs, industrial designs, blueprints, drawings, data, customer lists, URLs
and domain names, specifications, documentations, reports, catalogs, literature,
and any other forms of technology or proprietary information of any kind,
including all rights therein and all applications for registration or
registrations thereof.

 

(xxvii)             “Intellectual Property Licenses” means, with respect to any
Person (the “Specified Party”), (A) any licenses or other similar rights
provided to the Specified Party in or with respect to Intellectual Property
owned or controlled by any other Person, and (B) any licenses or other similar
rights provided to any other Person in or with respect to Intellectual Property
owned or controlled by the Specified Party, in each case, including (x) any
software license agreements (other than license agreements for commercially
available off-the-shelf software that is generally available to the public which
have been licensed to a Grantor pursuant to end-user licenses), (y) the license
agreements listed on Schedule 3, and (z) the right to use any of the licenses or
other similar rights described in this definition in connection with the
enforcement of the Lender Group’s rights under the Loan Documents.

 

(xxviii)          “Inventory Collateral” has the meaning specified therefor in
Section 3(a).

 

(xxix)                “Joinder” means each Joinder to this Agreement executed
and delivered by Agent and each of the other parties listed on the signature
pages thereto, in substantially the form of Annex 1.

 

(xxx)                   “Lender” and “Lenders” have the respective meanings
specified therefor in the recitals to this Agreement.

 

4

--------------------------------------------------------------------------------


 

(xxxi)                “Negotiable Collateral” means letters of credit,
letter-of-credit rights, instruments, promissory notes, drafts and documents (as
each such term is defined in the Code).

 

(xxxii)             “Notes Collateral” has the meaning specified therefor in the
Intercreditor Agreement.

 

(xxxiii)          “Notes Collateral Agent” means U.S. Bank, National
Association, as collateral agent under the Notes Security Agreement.

 

(xxxiv)         “Notes Security Agreement” has the meaning specified therefor in
the Intercreditor Agreement.

 

(xxxv)            “OpCo Borrower” has the meaning specified therefor in the
recitals to this Agreement.

 

(xxxvi)         “Parent Borrower” has the meaning specified therefor in the
recitals to this Agreement.

 

(xxxvii)      “Pari Passu Collateral Agents” has the meaning specified therefor
in the Intercreditor Agreement.

 

(xxxviii)   “Pari Passu Lien Obligations” has the meaning specified therefor in
the Intercreditor Agreement.

 

(xxxix)         “Pledged Collateral” means all Pledged Interests, Pledged
Operating Agreements, and Pledged Partnership Agreements.

 

(xl)                              “Pledged Companies” means each Person listed
on Schedule 5 as a “Pledged Company”, together with each other Person, all or a
portion of whose Equity Interests are acquired or otherwise owned by a Grantor
after the Closing Date (in each case, to the extent not constituting Excluded
Assets) and is required to be pledged pursuant to Section 5.11 of the Credit
Agreement.

 

(xli)                           “Pledged Interests” means each Grantor’s right,
title and interest in and to the Equity Interests of the Pledged Companies as
follows: 100% of the Equity Interests of all Domestic Subsidiaries of such
Grantor other than Domestic Subsidiaries that are Foreign Subsidiary Holdcos,
and 65% of the voting Equity Interests and 100% of the non-voting Equity
Interests, if any, of all First-Tier Foreign Subsidiaries and all Foreign
Subsidiary Holdcos owned by such Grantor, in each case, whether now owned or
hereafter acquired by such Grantor, regardless of class or designation,
including in each of the Pledged Companies, and all substitutions therefor and
replacements thereof, all proceeds thereof and all rights relating thereto, also
including any certificates representing the Equity Interests, the right to
receive any certificates representing any of the Equity Interests, all warrants,
options, share appreciation rights and other rights, contractual or otherwise,
in respect thereof and the right to receive all dividends, distributions of
income, profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing (in each case, to the extent not constituting Excluded
Assets); provided, however, that, in no event will the Pledged Interests
(including any Equity Interests of Domestic Subsidiaries) include or be deemed
to include any rights in respect of (1) voting Equity Interests in excess of 65%
of all outstanding voting Equity Interests of any Foreign Subsidiary or of any
Foreign Subsidiary Holdco, or (2) any assets of any Foreign Subsidiary.

 

5

--------------------------------------------------------------------------------


 

(xlii)                        “Pledged Interests Addendum” means a Pledged
Interests Addendum substantially in the form of Exhibit C.

 

(xliii)                     “Pledged Operating Agreements” means all of each
Grantor’s rights, powers, and remedies under the limited liability company
operating agreements, or equivalent, of each of the Pledged Companies that are
limited liability companies.

 

(xliv)                    “Pledged Partnership Agreements” means all of each
Grantor’s rights, powers, and remedies under the partnership agreements, or
equivalent, of each of the Pledged Companies that are partnerships.

 

(xlv)                       “Proceeds” has the meaning specified therefor in
Section 3(g).

 

(xlvi)                    “PTO” means the United States Patent and Trademark
Office.

 

(xlvii)                 “Qualified ECP Guarantor” means, in respect of any Swap
Obligation, each Grantor that has total assets exceeding $10,000,000 at the time
the relevant guaranty, keepwell, or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

(xlviii)              “Record” means information that is inscribed on a tangible
medium or which is stored in an electronic or other medium and is retrievable in
perceivable form.

 

(xlix)                    “Receivables Collateral” has the meaning specified
therefor in Section 3(b).

 

(l)                                     “Rescission” has the meaning specified
therefor in Section 7(k).

 

(li)                                  “Related Contract” has the meaning
specified therefor in Section 3(b).

 

(lii)                               “Secured Obligations” means each and all of
the following:  (A) all of the present and future obligations of each of the
Grantors arising from, or owing under or pursuant to, this Agreement (including
the Guaranty), the Credit Agreement, or any of the other Loan Documents, (B) all
Bank Product Obligations, and (C) all other Obligations of the Borrowers and all
other Guarantied Obligations of each Guarantor (including, in the case of each
of clauses (A), (B) and (C), Lender Group Expenses and any interest, fees, or
expenses that accrue after the filing of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any Insolvency
Proceeding);  provided that, anything to the contrary contained in the foregoing
notwithstanding, the Secured Obligations of the Guarantors shall exclude any
Excluded Hedge Obligation.

 

(liii)                            “Security Interest” has the meaning specified
therefor in Section 3.

 

(liv)                           “Supporting Obligations” means supporting
obligations (as such term is defined in the Code), and includes letters of
credit and guaranties issued in support of Accounts, Chattel Paper, documents,
General Intangibles, instruments or Investment Property.

 

6

--------------------------------------------------------------------------------


 

(lv)                              “Swap Obligation” means, with respect to any
Grantor, any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act.

 

(lvi)                           “Term Collateral Agent” means Wells Fargo Bank,
National Association, as administrative agent under the Term Security Agreement.

 

(lvii)                        “Term Security Agreement” has the meaning
specified therefor in the Intercreditor Agreement.

 

(lviii)                     “Trademarks” means any and all trademarks, trade
names, registered trademarks, trademark applications, service marks, registered
service marks and service mark applications, including (A) the trade names,
registered trademarks, trademark applications, registered service marks and
service mark applications listed on Schedule 6, (B) all renewals thereof,
(C) all income, royalties, damages and payments now and hereafter due or payable
under and with respect thereto, including payments under all licenses entered
into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (D) the right to sue for past, present and
future infringements and dilutions thereof, (E) the goodwill of each Grantor’s
business symbolized by the foregoing or connected therewith, and (F) all of each
Grantor’s rights corresponding thereto throughout the world.

 

(lix)                           “Trademark Security Agreement” means each
Trademark Security Agreement executed and delivered by Grantors, or any of them,
and Agent, in substantially the form of Exhibit D.

 

(lx)                              “Triggering Event” means, as of any date of
determination, that (A) an Event of Default has occurred as of such date, or
(B) Excess Availability is less than the greater of either (i) 10% of the Line
Cap or (ii) $12,500,000 for 2 consecutive Business Days at any time.

 

(lxi)                           “URL” means “uniform resource locator,” an
internet web address.

 

(b)                                 Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms “includes” and  “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.”  The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement. 
Section, subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified.  Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein or in the Credit Agreement).  Unless otherwise expressly
provided herein, any definition or reference to any law, rule or regulation
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such law, rule or regulation.  The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties.  Any reference herein to the satisfaction, repayment, or payment in
full of the Secured Obligations or the Guarantied Obligations shall mean (i) the
payment or repayment in full in immediately available funds of (A) the principal
amount of, and interest accrued with respect to, all outstanding Loans, together
with the payment of any premium applicable to the repayment of the Loans,
(B) all Lender Group Expenses that

 

7

--------------------------------------------------------------------------------


 

have accrued regardless of whether demand has been made therefor, (C) all fees
or charges that have accrued hereunder or under any other Loan Document
(including the Letter of Credit Fee and the Unused Line Fee), (ii) in the case
of contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization, (iii) in the case of obligations
with respect to Bank Products (other than Hedge Obligations), providing Bank
Product Collateralization, (iv) the receipt by Agent of cash collateral in order
to secure any other contingent Secured Obligations or Guarantied Obligations for
which a claim or demand for payment has been made at such time or in respect of
matters or circumstances known to Agent or a Lender at the time that are
reasonably expected to result in any loss, cost, damage or expense (including
reasonable and documented attorneys’ fees and legal expenses), such cash
collateral to be in such amount as Agent reasonably determines is appropriate to
secure such contingent Secured Obligations or Guarantied Obligations, (v) the
payment or repayment in full in immediately available funds of all other Secured
Obligations or Guarantied Obligations (as the case may be) (including the
payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Obligations) under
Hedge Agreements provided by Hedge Providers) other than (A) unasserted
contingent indemnification obligations, (B) any Bank Product Obligations (other
than Hedge Obligations) that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding without being required to be repaid or
cash collateralized, and (C) any Hedge Obligations that, at such time, are
allowed by the applicable Hedge Provider to remain outstanding without being
required to be repaid, and (vi) the termination of all of the Commitments of the
Lenders.  Any reference herein to any Person shall be construed to include such
Person’s successors and assigns.  Any requirement of a writing contained herein
shall be satisfied by the transmission of a Record.

 

(c)                                  All of the schedules and exhibits attached
to this Agreement shall be deemed incorporated herein by reference.

 

2.                                      Guaranty.

 

(a)                                 In recognition of the direct and indirect
benefits to be received by Guarantors from the proceeds of the Revolving Loans,
the issuance of the Letters of Credit, and the entering into of the Bank Product
Agreements and by virtue of the financial accommodations to be made to the
Borrowers, each of the Guarantors, jointly and severally, hereby unconditionally
and irrevocably guarantees as a primary obligor and not merely as a surety the
full and prompt payment when due, whether upon maturity, acceleration, or
otherwise, of all of the Guarantied Obligations.  If any or all of the
Obligations constituting Guarantied Obligations becomes due and payable, each of
the Guarantors, unconditionally and irrevocably, and without the need for
demand, protest, or any other notice or formality, promises to pay such
indebtedness to Agent, for the benefit of the Lender Group and the Bank Product
Providers, together with any and all reasonable, documented out-of-pocket
expenses (including Lender Group Expenses) that may be incurred by Agent or any
other member of the Lender Group or any Bank Product Provider in demanding,
enforcing, or collecting any of the Guarantied Obligations (including the
enforcement of any collateral for such Guarantied Obligations or any collateral
for the obligations of the Guarantors under this Guaranty).  If claim is ever
made upon Agent or any other member of the Lender Group or any Bank Product
Provider for repayment or recovery of any amount or amounts received in payment
of or on account of any or all of the Guarantied Obligations and any of Agent or
any other member of the Lender Group or any Bank Product Provider repays all or
part of said amount by reason of (i) any judgment, decree, or order of any court
or administrative body having jurisdiction over such payee or any of its
property, or (ii) any reasonable settlement or compromise of any such claim
effected by such payee with any such claimant (including any Borrower or any
Guarantor), then and in each such event, each of the Guarantors agrees that any
such judgment, decree, order, settlement, or compromise shall be binding upon
the Guarantors, notwithstanding any revocation (or purported revocation) of this
Guaranty or other instrument evidencing any liability of any Grantor, and

 

8

--------------------------------------------------------------------------------


 

the Guarantors shall be and remain liable to the aforesaid payees hereunder for
the amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.

 

(b)                                 [Reserved].

 

(c)                                  The liability of each of the Guarantors
hereunder is primary, absolute, and unconditional, and is independent of any
security for or other guaranty of the Guarantied Obligations, whether executed
by any other Guarantor or by any other Person, and the liability of each of the
Guarantors hereunder shall not be affected or impaired by (i) any payment on, or
in reduction of, any such other guaranty or undertaking, (ii) any dissolution,
termination, or increase, decrease, or change in personnel by any Grantor,
(iii) any payment made to Agent, any other member of the Lender Group, or any
Bank Product Provider on account of the Guarantied Obligations which Agent, such
other member of the Lender Group, or such Bank Product Provider repays to any
Grantor pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding (or any settlement or compromise of
any claim made in such a proceeding relating to such payment), and each of the
Guarantors waives any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding, or (iv) any action or inaction by
Agent, any other member of the Lender Group, or any Bank Product Provider, or
(v) any invalidity, irregularity, avoidability, or unenforceability of all or
any part of the Guarantied Obligations or of any security therefor.

 

(d)                                 This Guaranty includes all present and
future Guarantied Obligations including any transactions continuing,
compromising, extending, increasing, modifying, releasing, or renewing the
Guarantied Obligations, changing the interest rate, payment terms, or other
terms and conditions thereof, or creating new or additional Guarantied
Obligations after prior Guarantied Obligations have been satisfied in whole or
in part.  To the maximum extent permitted by law, each Guarantor hereby waives
any right to revoke this Guaranty as to future Guarantied Obligations.  If such
a revocation is effective notwithstanding the foregoing waiver, each Guarantor
acknowledges and agrees that (i) no such revocation shall be effective until
written notice thereof has been received by Agent, (ii) no such revocation shall
apply to any Guarantied Obligations in existence on the date of receipt by Agent
of such written notice (including any subsequent continuation, extension, or
renewal thereof, or change in the interest rate, payment terms, or other terms
and conditions thereof), (iii) no such revocation shall apply to any Guarantied
Obligations made or created after such date to the extent made or created
pursuant to a legally binding commitment of any member of the Lender Group or
any Bank Product Provider in existence on the date of such revocation, (iv) no
payment by any Guarantor, any Borrower, or from any other source, prior to the
date of Agent’s receipt of written notice of such revocation shall reduce the
maximum obligation of such Guarantor hereunder, and (v) any payment by a
Borrower or from any source other than such Guarantor subsequent to the date of
such revocation shall first be applied to that portion of the Guarantied
Obligations as to which the revocation is effective and which are not,
therefore, guarantied hereunder, and to the extent so applied shall not reduce
the maximum obligation of such Guarantor hereunder.  This Guaranty shall be
binding upon each Guarantor, its successors and assigns and inure to the benefit
of and be enforceable by Agent (for the benefit of the Lender Group and the Bank
Product Providers) and its successors, transferees, or assigns.

 

(e)                                  The guaranty by each of the Guarantors
hereunder is a guaranty of payment and not of collection.  The obligations of
each of the Guarantors hereunder are independent of the obligations of any other
Guarantor or Grantor or any other Person and a separate action or actions may be
brought and prosecuted against one or more of the Guarantors whether or not
action is brought against any other Guarantor or Grantor or any other Person and
whether or not any other Guarantor or Grantor or any other Person be joined in
any such action or actions.  Each of the Guarantors waives, to the fullest
extent permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement hereof.  Any payment by any Grantor or
other circumstance which operates to toll any

 

9

--------------------------------------------------------------------------------


 

statute of limitations as to any Grantor shall operate to toll the statute of
limitations as to each of the Guarantors.

 

(f)                                   Each of the Guarantors authorizes Agent,
the other members of the Lender Group, and the Bank Product Providers without
notice or demand, and without affecting or impairing its liability hereunder,
from time to time to:

 

(i)                                     change the manner, place, or terms of
payment of, or change or extend the time of payment of, renew, increase,
accelerate, or alter:  (A) any of the Guarantied Obligations (including any
increase or decrease in the principal amount thereof or the rate of interest or
fees thereon); or (B) any security therefor or any liability incurred directly
or indirectly in respect thereof, and this Guaranty shall apply to the
Guarantied Obligations as so changed, extended, renewed, or altered;

 

(ii)                                  take and hold security for the payment of
the Guarantied Obligations and sell, exchange, release, impair, surrender,
realize upon, collect, settle, or otherwise deal with in any manner and in any
order any property at any time pledged or mortgaged to secure the Obligations or
any of the Guarantied Obligations (including any of the obligations of all or
any of the Guarantors under this Guaranty) incurred directly or indirectly in
respect thereof or hereof, or any offset on account thereof;

 

(iii)                               exercise or refrain from exercising any
rights against any Grantor;

 

(iv)                              release or substitute any one or more
endorsers, guarantors, any Grantor, or other obligors;

 

(v)                                 settle or compromise any of the Guarantied
Obligations, any security therefor, or any liability (including any of those of
any of the Guarantors under this Guaranty) incurred directly or indirectly in
respect thereof or hereof, and may subordinate the payment of all or any part
thereof to the payment of any liability (whether due or not) of any Grantor to
its creditors;

 

(vi)                              apply any sums by whomever paid or however
realized to any liability or liabilities of any Grantor to Agent, any other
member of the Lender Group, or any Bank Product Provider regardless of what
liability or liabilities of such Grantor remain unpaid;

 

(vii)                           consent to or waive any breach of, or any act,
omission, or default under, this Agreement, any other Loan Document, any Bank
Product Agreement, or any of the instruments or agreements referred to herein or
therein, or otherwise amend, modify, or supplement this Agreement, any other
Loan Document, any Bank Product Agreement, or any of such other instruments or
agreements; or

 

(viii)                        take any other action that could, under otherwise
applicable principles of law, give rise to a legal or equitable discharge of one
or more of the Guarantors from all or part of its liabilities under this
Guaranty.

 

(g)                                  It is not necessary for Agent, any other
member of the Lender Group, or any Bank Product Provider to inquire into the
capacity or powers of any of the Guarantors or the officers, directors, partners
or agents acting or purporting to act on their behalf, and any Guarantied
Obligations made or created in reliance upon the professed exercise of such
powers shall be Guaranteed hereunder.

 

10

--------------------------------------------------------------------------------


 

(h)                                 Each Guarantor jointly and severally
guarantees that the Guarantied Obligations will be paid strictly in accordance
with the terms of the Loan Documents, regardless of any law, regulation, or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of any member of the Lender Group or any Bank Product Provider
with respect thereto.  The obligations of each Guarantor under this Guaranty are
independent of the Guarantied Obligations, and a separate action or actions may
be brought and prosecuted against each Guarantor to enforce such obligations,
irrespective of whether any action is brought against any other Guarantor or
whether any other Guarantor is joined in any such action or actions.  The
liability of each Guarantor under this Guaranty shall be absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives any
defense it may now or hereafter have in any way relating to, any or all of the
following:

 

(i)                                     any lack of validity or enforceability
of any Loan Document or any agreement or instrument relating thereto;

 

(ii)                                  any change in the time, manner, or place
of payment of, or in any other term of, all or any of the Guarantied
Obligations, or any other amendment or waiver of or any consent to departure
from any Loan Document, including any increase in the Guarantied Obligations
resulting from the extension of additional credit;

 

(iii)                               any taking, exchange, release, or
non-perfection of any Lien in and to any Collateral, or any taking, release,
amendment, waiver, supplement, restatement, extension, novation, renewal,
replacement, or continuation of, or consent to departure from any other
guaranty, for all or any of the Guarantied Obligations;

 

(iv)                              the existence of any claim, set-off, defense,
or other right that any Guarantor may have at any time against any Person,
including Agent, any other member of the Lender Group, or any Bank Product
Provider;

 

(v)                                 any defense, set-off, counterclaim, or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of the
Guarantied Obligations or any security therefor (other than to the extent
arising from payment of the Guarantied Obligations, to the extent of such
payment);

 

(vi)                              any right or defense arising by reason of any
claim or defense based upon an election of remedies by any member of the Lender
Group or any Bank Product Provider including any defense based upon an
impairment or elimination of such Guarantor’s rights of subrogation,
reimbursement, contribution, or indemnity of such Guarantor against any other
Grantor or any guarantors or sureties;

 

(vii)                           any change, restructuring, or termination of the
corporate, limited liability company, or partnership structure or existence of
any Grantor; or

 

(viii)                        any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor or any other
guarantor or surety (other than payment of the Guarantied Obligations, to the
extent of such payment).

 

(i)                                     Waivers

 

(i)                                     Each of the Guarantors waives any right
(except as shall be required by applicable statute and cannot be waived) to
require Agent, any other member of the Lender Group, or any Bank Product
Provider to (i) proceed against any other Grantor or any other Person,

 

11

--------------------------------------------------------------------------------


 

(ii) proceed against or exhaust any security held from any other Grantor or any
other Person, or (iii) protect, secure, perfect, or insure any security interest
or Lien on any property subject thereto or exhaust any right to take any action
against any other Grantor, any other Person, or any collateral, or (iv) pursue
any other remedy in any member of the Lender Group’s or any Bank Product
Provider’s power whatsoever.  Each of the Guarantors waives any defense based on
or arising out of any defense of any Grantor or any other Person, other than
payment of the Guarantied Obligations to the extent of such payment, based on or
arising out of the disability of any Grantor or any other Person, or the
validity, legality, or unenforceability of the Guarantied Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
any Grantor other than payment of the Guarantied Obligations to the extent of
such payment.  After the occurrence and during the continuation of an Event of
Default, Agent may, at the election of the Required Lenders, foreclose upon any
Collateral held by Agent by one or more judicial or non-judicial sales or other
dispositions or may exercise any other right or remedy Agent, any other member
of the Lender Group, or any Bank Product Provider may have against any Grantor
or any other Person, or any security, in each case in accordance with applicable
law, without affecting or impairing in any way the liability of any of the
Guarantors hereunder except to the extent the Guarantied Obligations have been
paid.

 

(ii)                                  Each of the Guarantors waives all
presentments, demands for performance, protests and notices, including notices
of nonperformance, notices of protest, notices of dishonor, notices of
acceptance of this Guaranty, and notices of the existence, creation, or
incurring of new or additional Guarantied Obligations or other financial
accommodations.  Each of the Guarantors waives notice of any Default or Event of
Default under any of the Loan Documents.  Each of the Guarantors assumes all
responsibility for being and keeping itself informed of each Grantor’s financial
condition and assets and of all other circumstances bearing upon the risk of
nonpayment of the Guarantied Obligations and the nature, scope, and extent of
the risks which each of the Guarantors assumes and incurs hereunder, and agrees
that neither Agent nor any of the other members of the Lender Group nor any Bank
Product Provider shall have any duty to advise any of the Guarantors of
information known to them regarding such circumstances or risks.

 

(iii)                               To the fullest extent permitted by
applicable law, each Guarantor hereby waives:  (A) any right to assert against
any member of the Lender Group or any Bank Product Provider, any defense (legal
or equitable), set-off, counterclaim, or claim which each Guarantor may now or
at any time hereafter have against any Borrower or any other party liable to any
member of the Lender Group or any Bank Product Provider; (B) any defense,
set-off, counterclaim, or claim, of any kind or nature, arising directly or
indirectly from the present or future lack of perfection, sufficiency, validity,
or enforceability of the Guarantied Obligations or any security therefor;
(C) any right or defense arising by reason of any claim or defense based upon an
election of remedies by Agent or any member of the Lender Group or any Bank
Product Provider including any defense based upon an impairment or elimination
of such Guarantor’s rights of subrogation, reimbursement, contribution, or
indemnity of such Guarantor against any Borrower or other guarantors or
sureties; and (D) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guarantied Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to such Guarantor’s
liability hereunder

 

(iv)                              No Guarantor will exercise any rights that it
may now or hereafter acquire against any Grantor or any other guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s obligations under this Guaranty, including any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of Agent, any other member of the Lender
Group, or any Bank Product Provider against any Grantor or any other guarantor
or any Collateral, whether or not such claim, remedy or right

 

12

--------------------------------------------------------------------------------


 

arises in equity or under contract, statute or common law, including the right
to take or receive from any Grantor or any other guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security solely on account of such claim, remedy or right, unless and
until all of the Guarantied Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash and all of the Commitments have
been terminated.  If any amount shall be paid to any Guarantor in violation of
the immediately preceding sentence, such amount shall be held in trust for the
benefit of Agent, for the benefit of the Lender Group and the Bank Product
Providers, and shall forthwith be paid to Agent to be credited and applied to
the Guarantied Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Credit
Agreement, or to be held as Collateral for any Guarantied Obligations or other
amounts payable under this Guaranty thereafter arising.  Notwithstanding
anything to the contrary contained in this Guaranty, no Guarantor may exercise
any rights of subrogation, contribution, indemnity, reimbursement or other
similar rights against, and may not proceed or seek recourse against or with
respect to any property or asset of, any other Grantor (the “Foreclosed
Grantor”), including after payment in full of the Guarantied Obligations, if all
or any portion of the Guarantied Obligations have been satisfied in connection
with an exercise of remedies in respect of the Equity Interests of such
Foreclosed Grantor whether pursuant to this Agreement or otherwise.

 

(v)                                 [Reserved].

 

(vi)                              Each of the Guarantors represents, warrants,
and agrees that each of the waivers set forth above is made with full knowledge
of its significance and consequences and that if any of such waivers are
determined to be contrary to any applicable law or public policy, such waivers
shall be effective to the maximum extent permitted by law.

 

(vii)                           [Reserved].

 

(j)                                    Keepwell.  Each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Grantor to guaranty and otherwise honor all Obligations in
respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 2(j) for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 2(j), or otherwise under the Loan Documents, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until payment in full of the
Guarantied Obligations.  Each Qualified ECP Guarantor intends that this
Section 2(j) constitute, and this Section 2(j) shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Grantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

3.                                      Grant of Security.  Each Grantor hereby
unconditionally grants, collaterally assigns, and pledges to Agent, for the
benefit of each member of the Lender Group and each of the Bank Product
Providers, to secure the Secured Obligations (whether now existing or hereafter
arising), a continuing security interest (hereinafter referred to as the
“Security Interest”) in all of such Grantor’s right, title, and interest in and
to the following, whether now owned or hereafter acquired or arising and
wherever located (the “Collateral”):

 

(a)                                 all of such Grantor’s Inventory in all of
its forms, including, without limitation, (a) all raw materials, work in
process, finished goods and materials used or consumed in the manufacture,
production, preparation or shipping thereof, (b) goods in which such Grantor has
an interest in mass or a joint or other interest or right of any kind
(including, without limitation, goods in which such Grantor has an interest or
right as consignee) and (c) goods that are returned to or repossessed or stopped
in transit by

 

13

--------------------------------------------------------------------------------


 

such Grantor), and all accessions thereto and products thereof and documents (as
such term is defined in the Code), customs receipts, and shipping documents
therefor, and all software that is embedded in and is part of the inventory (any
and all such property being the “Inventory Collateral”)

 

(b)                                 all of such Grantor’s Accounts, Chattel
Paper, Negotiable Collateral, General Intangibles and other obligations of any
kind, in each case arising out of or in connection with the sale or lease of
goods or the rendering of services and whether or not earned by performance, and
all rights now or hereafter existing in and to all supporting obligations and in
and to all security agreements, mortgages, Liens, leases, letters of credit and
other contracts securing or otherwise relating to the foregoing property  (any
and all of such Accounts, Chattel Paper, Negotiable Collateral, General
Intangibles and other obligations, being the “Receivables Collateral”, and any
and all such supporting obligations, security agreements, mortgages, Liens,
leases, letters of credit and other contracts being the “Related Contracts”);

 

(c)                                  all of the following (collectively, the
“Account Collateral”):

 

(i)                                     all of such Grantor’s Deposit Accounts
and all funds and financial assets from time to time credited thereto
(including, without limitation, all Cash Equivalents), all interest, dividends,
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such funds and financial assets, and all certificates and instruments, if
any, from time to time representing or evidencing the Deposit Accounts;

 

(ii)                                  all of such Grantor’s certificates of
deposit, Deposit Accounts, checks and other instruments from time to time
delivered to or otherwise possessed by the Agent for or on behalf of such
Grantor, including, without limitation, those delivered or possessed in
substitution for or in addition to any or all of the then existing Account
Collateral;

 

(iii)                               all of such Grantor’s collection accounts,
disbursement accounts, lock-boxes, commodity accounts and Securities Accounts,
including all cash, marketable securities, securities entitlements, financial
assets and other funds and assets held in, on deposit in, or credited to any of
the foregoing; and

 

(iv)                              all interest, dividends, distributions, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the then
existing Account Collateral;

 

(d)                                 all of such Grantor’s
Trademarks, Intellectual Property and Intellectual Property Licenses, in each
case, pertaining to any of the Collateral;

 

(e)                                  all of such Grantor’s Books (including,
without limitation, customer lists, credit files, printouts and other computer
output materials and records) pertaining to any of Collateral;

 

(f)                                   to the extent not otherwise included in
the foregoing, all substitutes, replacements and accessions to any of the
foregoing;

 

(g)                                  all proceeds (as such term is defined in
the Code) of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and Supporting Obligations relating
to, any and all of the Collateral (including, without limitation, proceeds,
collateral and Supporting Obligations that constitute property of the types
described in clauses (a) through (f) above and this clause (g)) (the “Proceeds”)
and, to the extent not otherwise included, all (x) payments under insurance
(whether or not the Agent is the loss payee thereof), or any indemnity, warranty
or guaranty,

 

14

--------------------------------------------------------------------------------


 

payable by reason of loss or damage to or otherwise, in each case, with respect
to any of the foregoing Collateral, (y) tort claims, including, without
limitation, all Commercial Tort Claims, in each case with respect to the
foregoing Collateral and (z) cash with respect to the foregoing Collateral; and

 

(h)                                 all of such Grantor’s Pledged Collateral.

 

Notwithstanding anything contained in this Agreement or any other Loan Document
to the contrary, the term “Collateral” shall not (and none of the terms used
therein will) include:

 

(i)                                     all of each Grantor’s right, title and
interest in any real property, fixtures and equipment not constituting Inventory
Collateral (including all vehicles and other rolling stock) of such Grantor
(whether owned on the Closing Date or acquired following the Closing Date);

 

(ii)                                  any permit, lease, license, contract,
property rights, agreement, trademark or other Intellectual Property, to which a
Grantor is a party or any of its rights or interests thereunder if and for so
long as the grant of such security interest shall constitute or result in
(a) the abandonment, invalidation, cancellation or unenforceability of any
right, title or interest of such Grantor therein or (b) a breach or termination
pursuant to the terms of, or a default under, any such permit, lease, license,
contract, property rights, agreement, trademark or other Intellectual Property
(other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the Code (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
requirement of law or principles of equity);

 

(iii)                               any Trademark or other Intellectual Property
application to the extent the grant of a security interest therein would
invalidate such application;

 

(iv)                              fixed or capital assets that are subject to a
purchase money Lien or a Capital Lease in each case that constitutes a Permitted
Lien, to the extent granting a security interest therein would be prohibited or
require third party consent that cannot be obtained after use of commercially
reasonable efforts;

 

(v)                                 motor vehicles (or any equipment stored on
or in any such motor vehicle), other goods covered by certificates of title or
ownership or other rolling stock (whether or not covered by certificates of
title or ownership);

 

(vi)                              cash collateral for Letters of Credit
Collateralization or Hedge Obligations permitted by the Credit Agreement
securing, in the case of Letters of Credit, an amount not to exceed 105% of the
face amount of cash collateralized Letters of Credit for the benefit of the
Grantors and, in the case of Hedge Obligations, not to exceed 105% of the amount
of such Hedge Obligations;

 

(vii)                           any Equity Interests of any joint venture,
partnership or other entity to the extent granting a security interest therein
would constitute a default or termination under the terms of the joint venture
agreement, partnership agreement, other organizational documents or other
agreement of (or covering or purporting to cover the assets of) such joint
venture, partnership or entity or its parent (that is not a Grantor) or result
in the abandonment or invalidation of the Grantor’s or any Subsidiary of the
Grantor’s interest in such joint venture, partnership or other entity;

 

(viii)                        Equity Interests in excess of 65% of all
outstanding voting Equity Interests of any First-Tier Foreign Subsidiary or any
Foreign Subsidiary Holdco;

 

15

--------------------------------------------------------------------------------


 

(ix)                              Equity Interests in (a) an Immaterial
Subsidiary, (b) any Foreign Subsidiary that is not a First-Tier Foreign
Subsidiary, and (c) an Unrestricted Subsidiary;

 

(x)                                 assets owned by a Grantor that are located
outside of the United States (other than foreign Equity Interests as otherwise
provided herein) to the extent a Lien on such assets cannot be created under the
United States federal law or the laws of any State of the United States or the
District of Columbia;

 

(xi)                              any Commercial Tort Claims or any letter of
credit rights (other than Supporting Obligations constituting ABL Collateral);

 

(xii)                           proceeds (as such term is defined in the Code)
and products of the foregoing to the extent they are also Excluded Assets; and

 

(xiii)                        (1) Deposit Accounts specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the employees of any Grantor established and used in the ordinary course
of business, including without limitation deposit and securities accounts the
balance of which consists exclusively of (x) withheld income taxes and federal,
state or local employment taxes in such amounts as are required to be paid to
the Internal Revenue Service or state or local government agencies within the
following two months with respect to employees of any Grantor, and (y) amounts
required to be paid over to an employee benefit plan pursuant to DOL Reg. Sec.
2510.3-102 on behalf of or for the benefit of employees of any Grantor, (2) all
segregated Deposit Accounts constituting (and the balance of which consists
solely of funds set aside in connection with) tax accounts and trust accounts,
(3) any Deposit Accounts or concentration accounts, the deposits in which shall
not aggregate more than $2,500,000 or exceed $1,000,000 with respect to any one
account for a period of five (5) consecutive Business Days, (4) any insurance
trust accounts maintained in the ordinary course of business and holding only
funds necessary to fund the accrued insurance obligations of any Grantor in
respect of self-insured health insurance and workers’ compensation insurance,
and (5) any escrow accounts required to be maintained in connection with any
Permitted Investments or Permitted Dispositions;

 

(the items of property specified in clauses (i) through (xiii) above,
collectively, “Excluded Assets”)  provided that, if any aforementioned asset or
the proceeds thereof no longer constitute Excluded Assets, such asset shall
immediately constitute Collateral, and a Lien on such asset shall immediately
attach thereto.

 

4.                                      Security for Secured Obligations.  The
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter.  Without
limiting the generality of the foregoing, this Agreement secures the payment of
all amounts which constitute part of the Secured Obligations and would be owed
by Grantors, or any of them, to Agent, the Lender Group, the Bank Product
Providers or any of them, but for the fact that they are unenforceable or not
allowable (in whole or in part) as a claim in an Insolvency Proceeding involving
any Grantor due to the existence of such Insolvency Proceeding.  Further, the
Security Interest created hereby encumbers each Grantor’s right, title and
interest in all Collateral, whether now owned by such Grantor or hereafter
acquired, obtained, developed, or created by such Grantor and wherever located.

 

5.                                      Grantors Remain Liable.  Anything herein
to the contrary notwithstanding, (a) each of the Grantors shall remain liable
under the contracts and agreements included in the Collateral, including the
Pledged Operating Agreements and the Pledged Partnership Agreements, to perform
all of the duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by Agent or any other member
of the Lender Group of any of the rights hereunder shall not release any Grantor
from any of its duties or obligations under such contracts and agreements
included in the Collateral, and (c) none of the members of the Lender Group
shall have any obligation or liability under

 

16

--------------------------------------------------------------------------------


 

such contracts and agreements included in the Collateral by reason of this
Agreement, nor shall any of the members of the Lender Group be obligated to
perform any of the obligations or duties of any Grantors thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder. 
Until an Event of Default shall occur and be continuing, except as otherwise
provided in this Agreement, the Credit Agreement, or any other Loan Document,
Grantors shall have the right to possession and enjoyment of the Collateral for
the purpose of conducting their respective businesses, subject to and upon the
terms hereof and of the Credit Agreement and the other Loan Documents.  Without
limiting the generality of the foregoing, it is the intention of the parties
hereto that record and beneficial ownership of the Pledged Interests, including
all voting, consensual, dividend, and distribution rights, shall remain in the
applicable Grantor until (i) the occurrence and continuance of an Event of
Default and (ii) Agent has notified the applicable Grantor of Agent’s election
to exercise such rights with respect to the Pledged Interests pursuant to
Section 16.

 

6.                                      Representations and Warranties.  In
order to induce Agent to enter into this Agreement for the benefit of the Lender
Group and the Bank Product Providers, each Grantor makes the following
representations and warranties to the Lender Group which shall be true, correct,
and complete, in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), as of the Closing
Date, and shall be true, correct, and complete, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the date of the making of each Revolving Loan (or other
extension of credit) made thereafter, as though made on and as of the date of
such Revolving Loan (or other extension of credit) (except to the extent that
such representations and warranties relate solely to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

 

(a)                                 The name (within the meaning of
Section 9-503 of the Code) and jurisdiction of organization of each Grantor is
set forth on Schedule 7 (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under the Loan Documents).

 

(b)                                 The chief executive office of each Grantor
is located at the address indicated on Schedule 7 (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under the Loan Documents).

 

(c)                                  Each Grantor’s tax identification numbers
and organizational identification numbers, if any, are identified on Schedule 7
(as such Schedule may be updated from time to time to reflect changes resulting
from transactions permitted under the Loan Documents).

 

(d)                                 As of the Closing Date, no Grantor holds any
commercial tort claims that exceed $3,000,000 in amount, except as set forth on
Schedule 1.

 

(e)                                  Set forth on Schedule 9 (as such Schedule
may be updated from time to time subject to Section 7(k)(iii) with respect to
Controlled Accounts and provided that Grantors comply with Section 7(c) hereof)
is a listing of all of Grantors’ Deposit Accounts and Securities Accounts,
including, with respect to each bank or securities intermediary (a) the name and
address of such Person, and (b) the account numbers of the Deposit Accounts or
Securities Accounts maintained with such Person.

 

(f)                                   As of the Closing Date: (i) Schedule 3
provides a complete and correct list of all Intellectual Property Licenses
entered into by any Grantor pursuant to which (A) any Grantor has

 

17

--------------------------------------------------------------------------------


 

provided any license or other rights in Intellectual Property owned or
controlled by such Grantor to any other Person (other than non-exclusive
software licenses granted in the ordinary course of business) or (B) any Person
has granted to any Grantor any license or other rights in Intellectual Property
owned or controlled by such Person that is necessary to the business of such
Grantor, including any Intellectual Property that is incorporated in any
Inventory, software, or other product marketed, sold, licensed, or distributed
by such Grantor (other than non-exclusive software licenses granted in the
ordinary course of business); and (ii) Schedule 6 provides a complete and
correct list of all registered Trademarks owned by any Grantor and all
applications for registration of Trademarks owned by any Grantor.

 

(g)                                  (i) to each Grantor’s knowledge, such
Grantor owns exclusively or holds licenses in all Intellectual Property that is
necessary in the conduct of its business;

 

(ii)                                  to each Grantor’s knowledge, no Person has
infringed or misappropriated or is currently infringing or misappropriating any
Intellectual Property rights owned by such Grantor, in each case, that either
individually or in the aggregate would reasonably be expected to result in a
Material Adverse Effect; and

 

(iii)                               to each Grantor’s knowledge, all registered
Trademarks that are owned by such Grantor and necessary in the conduct of its
business are valid, subsisting and enforceable and in compliance with all legal
requirements, filings, and payments and other actions that are required to
maintain such Intellectual Property in full force and effect, except as would
not reasonably be expected to result in a Material Adverse Effect.

 

(h)                                 This Agreement creates a valid security
interest in the Collateral of each Grantor, to the extent a security interest
therein can be created under the Code, securing the payment of the Secured
Obligations.  Except to the extent a security interest in the Collateral cannot
be perfected by the filing of a financing statement under the Code, all filings
and other actions necessary or desirable to perfect and protect such security
interest have been duly taken or will have been taken upon the filing of
financing statements listing each applicable Grantor, as a debtor, and Agent, as
secured party, in the jurisdictions listed next to such Grantor’s name on
Schedule 11.  Upon the making of such filings, Agent shall have a first priority
perfected security interest in the ABL Collateral (subject to Permitted Liens)
and a second priority perfected security interest in the Notes Collateral
(subject to Permitted Liens) of each Grantor to the extent such security
interest can be perfected by the filing of a financing statement.  Upon filing
of any Trademark Security Agreement with the PTO, and the filing of appropriate
financing statements in the jurisdictions listed on Schedule 11, all action
necessary to protect and perfect the Security Interest in and on each Grantor’s
Trademarks has been taken and such perfected Security Interest is enforceable as
such as against any and all creditors of and purchasers from any Grantor.

 

(i)                                     (i) Except for the Security Interest
created hereby, each Grantor is and will at all times be the sole holder of
record and the legal and beneficial owner, free and clear of all Liens other
than Permitted Liens, of the Pledged Interests indicated on Schedule 5 as being
owned by such Grantor and, when acquired by such Grantor, any Pledged Interests
acquired after the Closing Date; (ii) all of the Pledged Interests are duly
authorized, validly issued, fully paid and non-assessable and the Pledged
Interests constitute or will constitute the percentage of the issued and
outstanding Equity Interests of the Pledged Companies of such Grantor identified
on Schedule 5 as supplemented or modified by any Pledged Interests Addendum or
any Joinder to this Agreement; (iii) such Grantor has the right and requisite
authority to pledge, the Pledged Collateral pledged by such Grantor to Agent as
provided herein; (iv) all actions necessary or desirable to perfect and
establish the priority of (subject to the Intercreditor Agreement), or otherwise
protect, Agent’s Liens in the Pledged Collateral, and the proceeds thereof, have
been duly taken, upon (A) the execution and delivery of this Agreement; (B) the
taking of possession by the Authorized Pari Passu Collateral Agent, or after the
Discharge of Pari Passu Lien Obligations, the

 

18

--------------------------------------------------------------------------------


 

Agent (or its agent or designee), of any certificates representing the Pledged
Interests, to the extent such Pledged Interests are represented by certificates,
together with undated powers (or other documents of transfer acceptable to the
Authorized Pari Passu Collateral Agent or the Agent, as applicable) endorsed in
blank by the applicable Grantor; (C) the filing of financing statements in the
applicable jurisdiction set forth on Schedule 11 for such Grantor with respect
to the Pledged Interests of such Grantor that are not represented by
certificates, and (D) with respect to any Securities Accounts, the delivery of
Control Agreements with respect thereto granting control (x) in the case of
Notes Collateral, to the Authorized Pari Passu Collateral Agent, or after the
Discharge of Pari Passu Lien Obligations, to the Agent, or (y) otherwise, to the
Agent; and (v) each Grantor has delivered to and deposited with the Authorized
Pari Passu Collateral Agent as bailee or agent for perfection for the benefit of
the Agent as secured party, or after the Discharge of Pari Passu Lien
Obligations, the Agent, all certificates representing the Pledged Interests
owned by such Grantor to the extent such Pledged Interests are represented by
certificates, and undated powers (or other documents of transfer acceptable to
Agent) endorsed in blank with respect to such certificates.  None of the Pledged
Interests owned or held by such Grantor has been issued or transferred in
violation of any securities registration, securities disclosure, or similar laws
of any jurisdiction to which such issuance or transfer may be subject.

 

(j)                                    Except, in each case, as would not
reasonably be expected to result in a Material Adverse Effect, no consent,
approval, authorization, or other order or other action by, and no notice to or
filing with, any Governmental Authority or any other Person is required (i) for
the grant of a Security Interest by such Grantor in and to the Collateral
pursuant to this Agreement or for the execution, delivery, or performance of
this Agreement by such Grantor, or (ii) for the exercise by Agent of the voting
or other rights provided for in this Agreement with respect to the Investment
Property or the remedies in respect of the Collateral pursuant to this
Agreement, except as may be required in connection with such disposition of
Investment Property by laws affecting the offering and sale of securities
generally and except for consents, approvals, authorizations, or other orders or
actions that have been obtained or given (as applicable) and that are still in
force.

 

(k)                                 Except if any Grantor notifies Agent to the
contrary, as to all limited liability company or partnership interests, issued
under any Pledged Operating Agreement or Pledged Partnership Agreement, each
Grantor hereby represents and warrants that the Pledged Interests issued
pursuant to such agreement (A) are not dealt in or traded on securities
exchanges or in securities markets, (B) do not constitute investment company
securities, and (C) are not held by such Grantor in a Securities Account.  In
addition, none of the Pledged Operating Agreements, the Pledged Partnership
Agreements, or any other agreements governing any of the Pledged Interests
issued under any Pledged Operating Agreement or Pledged Partnership Agreement
provide that such Pledged Interests are securities governed by Article 8 of the
Uniform Commercial Code as in effect in any relevant jurisdiction.

 

7.                                      Covenants.  Each Grantor, jointly and
severally, covenants and agrees with Agent that from and after the date of this
Agreement and until the date of termination of this Agreement in accordance with
Section 23:

 

(a)                                 Possession of Collateral.  In the event that
any Collateral, including Proceeds, is evidenced by or consists of Negotiable
Collateral or Chattel Paper having an aggregate value or face amount of
$3,000,000 or more for all such Negotiable Collateral or Chattel Paper, the
Grantors shall promptly (and in any event within ten (10) Business Days after
acquisition thereof), notify Agent thereof, and if and to the extent that
perfection or priority of Agent’s Security Interest is dependent on or enhanced
by possession, the applicable Grantor, promptly (and in any event within ten
(10) Business Days) after request by Agent, shall execute such other documents
and instruments as shall be requested by Agent or, if applicable, endorse and
deliver physical possession of such Negotiable Collateral or Chattel Paper to
Agent, (or, subject to the terms of the Intercreditor Agreement, to the
Authorized Pari Passu Collateral

 

19

--------------------------------------------------------------------------------


 

Agent) together with such undated powers (or other relevant document of transfer
acceptable to Agent or the Authorized Pari Passu Collateral Agent, as the case
may be) endorsed in blank as shall be requested by Agent, and shall do such
other acts or things deemed necessary by Agent to protect Agent’s Security
Interest therein;

 

(b)                                 Chattel Paper.

 

(i)                                     Promptly (and in any event within ten
(10) Business Days) after request by Agent, each Grantor shall take all steps
reasonably necessary to grant Agent control of all electronic Chattel Paper
constituting Collateral in accordance with the Code and all “transferable
records” as that term is defined in Section 16 of the Uniform Electronic
Transaction Act and Section 201 of the federal Electronic Signatures in Global
and National Commerce Act as in effect in any relevant jurisdiction, to the
extent that the aggregate value or face amount of such electronic Chattel Paper
equals or exceeds $3,000,000;

 

(ii)                                  If any Grantor retains possession of any
Chattel Paper or instruments constituting Collateral (which retention of
possession shall be subject to the extent permitted hereby and by the Credit
Agreement), promptly upon the reasonable request of Agent, such Chattel Paper
and instruments shall be marked with the following legend: “This writing and the
obligations evidenced or secured hereby are subject to the Security Interest of
Wells Fargo Bank, National Association, as Agent for the benefit of the Lender
Group and the Bank Product Providers”;

 

(c)                                  Control Agreements.

 

(i)                                     Except to the extent otherwise excused
by Section 7(k)(iv), each Grantor shall obtain a Control Agreement (which may
include a Controlled Account Agreement), from each bank maintaining a Deposit
Account or Securities Account (in each case, other than Excluded Assets) for
such Grantor;

 

(ii)                                  Except to the extent otherwise excused by
Section 7(k)(iv), each Grantor shall obtain a Control Agreement, from each
issuer of uncertificated securities, securities intermediary, or commodities
intermediary issuing or holding any financial assets or commodities to or for
any Grantor, or maintaining a Securities Account (in each case, other than
Excluded Assets) for such Grantor; and

 

(iii)                               The Grantors shall have used their
commercially reasonable efforts to complete, on or prior to the Closing Date,
all actions required in connection with the perfection of all Security Interests
in the Account Collateral, including obtaining the Control Agreements specified
in clauses (i) and (ii) above.  To the extent that any such actions (including
the obtaining of Control Agreements) have not been completed on or prior to the
Closing Date with respect to Account Collateral, the Grantors shall use their
commercially reasonable efforts to complete such actions as soon as reasonably
practicable and in any event shall complete such actions within 90 days after
the Closing Date (or such later date as Agent may agree).

 

(d)                                 Letter-of-Credit Rights.  If the Grantors
(or any of them) are or become the beneficiary of letters of credit in respect
of any Collateral having a face amount or value of $3,000,000 or more in the
aggregate, then the applicable Grantor or Grantors shall promptly (and in any
event within ten (10) Business Days after becoming a beneficiary), notify Agent
thereof and, promptly (and in any event within ten (10) Business Days) after
request by Agent, enter into a tri-party agreement with Agent and the issuer or
confirming bank with respect to letter-of-credit rights assigning such
letter-of-credit rights to

 

20

--------------------------------------------------------------------------------


 

Agent and directing all payments thereunder to Agent’s Account, all in form and
substance reasonably satisfactory to Agent;

 

(e)                                  Commercial Tort Claims.  If the Grantors
(or any of them) obtain Commercial Tort Claims constituting Collateral having a
value, or involving an asserted claim, in the amount of $3,000,000 or more in
the aggregate for all Commercial Tort Claims, then the  applicable Grantor or
Grantors shall promptly (and in any event within ten (10) Business Days of
obtaining such Commercial Tort Claim), notify Agent upon incurring or otherwise
obtaining such Commercial Tort Claims and, promptly (and in any event within ten
(10) Business Days) after request by Agent, amend Schedule 1 to describe such
Commercial Tort Claims in a manner that reasonably identifies such Commercial
Tort Claims and which is otherwise reasonably satisfactory to Agent, and hereby
authorizes the filing of additional financing statements or amendments to
existing financing statements describing such Commercial Tort Claims, and agrees
to do such other acts or things deemed necessary or desirable by Agent to give
Agent a first priority, perfected security interest in any such Commercial Tort
Claim;

 

(f)                                   Government Contracts.  Other than Accounts
and Chattel Paper the aggregate value of which does not at any one time exceed
$3,000,000, if any Account or Chattel Paper constituting Collateral arises out
of a contract or contracts with the United States of America or any department,
agency, or instrumentality thereof, Grantors shall promptly (and in any event
within ten (10) Business Days of the creation thereof) notify Agent thereof and,
promptly (and in any event within ten (10) Business Days) after request by
Agent, execute any instruments or use commercially reasonable efforts to take
any steps reasonably required by Agent in order that all moneys due or to become
due under such contract or contracts shall be assigned to Agent, for the benefit
of the Lender Group and the Bank Product Providers, and shall provide written
notice thereof under the Assignment of Claims Act or other applicable law;

 

(g)                                  Intellectual Property.

 

(i)                                     Upon the request of Agent, in order to
facilitate filings with the PTO, each Grantor shall execute and deliver to Agent
one or more Trademark Security Agreements to further evidence Agent’s Lien on
such Grantor’s Trademarks constituting Collateral and the General Intangibles of
such Grantor relating thereto or represented thereby;

 

(ii)                                  Each Grantor shall take all commercially
reasonable steps which it reasonably deems appropriate under the circumstances,
with respect to Intellectual Property that is necessary to the conduct of such
Grantor’s business, to protect and enforce and defend at such Grantor’s expense
its Intellectual Property, including, in its reasonable business judgment,
(A) to enforce and defend, including promptly suing for infringement,
misappropriation, or dilution and to recover any and all damages for such
infringement, misappropriation, or dilution, and filing for opposition,
interference, and cancellation against conflicting Intellectual Property rights
of any Person, (B) to prosecute any trademark application or service mark
application that is part of the Trademarks pending as of the date hereof or
hereafter until the termination of this Agreement, and (C) to take all
reasonable and necessary action to preserve and maintain all of such Grantor’s
Trademarks, Intellectual Property Licenses, and its rights therein, including
paying all maintenance fees and filing of applications for renewal, affidavits
of use, and affidavits of noncontestability.  Each Grantor hereby agrees to take
all commercially reasonable steps which it reasonably deems appropriate under
the circumstances, as described in this Section 7(g)(ii), with respect to all
new or acquired Intellectual Property to which it or any of its Subsidiaries is
now or later becomes entitled that is necessary to the conduct of such Grantor’s
business;

 

(iii)                               Grantors acknowledge and agree that the
Lender Group shall have no duties with respect to any Intellectual Property or
Intellectual Property Licenses of any Grantor. 

 

21

--------------------------------------------------------------------------------


 

Without limiting the generality of this Section 7(g)(iii), Grantors acknowledge
and agree that no member of the Lender Group shall be under any obligation to
take any steps necessary to preserve rights in the Collateral consisting of
Intellectual Property or Intellectual Property Licenses against any other
Person, but any member of the Lender Group may do so at its option from and
after the occurrence and during the continuance of an Event of Default, and all
reasonable, documented out-of-pocket expenses incurred in connection therewith
(including reasonable and documented fees and expenses of attorneys and other
professionals) shall be for the sole account of the Borrowers and shall be
chargeable to the Loan Account in accordance with the Credit Agreement;

 

(iv)                              [Reserved]; and

 

(v)                                 On each date on which a Compliance
Certificate is required to be delivered pursuant to Section 5.1 of the Credit
Agreement in respect of a fiscal quarter (or, if an Event of Default has
occurred and is continuing, more frequently if requested by Agent), each Grantor
shall provide Agent with a written report of all new Trademarks, if any, that
are registered or the subject of pending applications for registrations, and of
all Intellectual Property Licenses that are necessary to the conduct of such
Grantor’s business, in each case, which were acquired, registered, or for which
applications for registration were filed by any Grantor during the prior period
and any statement of use or amendment to allege use with respect to
intent-to-use trademark applications.  In the case of such registrations or
applications therefor, which were acquired by any Grantor and are necessary to
the conduct of such Grantor’s business, each such Grantor shall file the
customary and necessary documents with the appropriate Governmental Authority
identifying the applicable Grantor as the owner (or as a co-owner thereof, if
such is the case).  In each of the foregoing cases, the applicable Grantor shall
promptly cause to be prepared, executed, and delivered to Agent supplemental
schedules to the applicable Loan Documents to identify such Trademark
registrations and applications therefor (with the exception of Trademark
applications filed on an intent-to-use basis for which no statement of use or
amendment to allege use has been filed) and Intellectual Property Licenses as
being subject to the security interests created thereunder.

 

(h)                                 Pledged Collateral.

 

(i)                                     If any Grantor shall acquire, obtain, or
receive any Pledged Interests after the Closing Date, it shall promptly (and in
any event within twenty (20) Business Days of acquiring or obtaining such
Pledged Interests) deliver to Agent a duly executed Pledged Interests Addendum
identifying such Pledged Interests;

 

(ii)                                  Upon the occurrence and during the
continuance of an Event of Default, following the request of Agent, all sums of
money and property paid or distributed in respect of the Investment Property
constituting Collateral that are received by any Grantor shall be held by the
Grantors in trust for the benefit of Agent segregated from such Grantor’s other
property, and such Grantor shall, subject to the requirements of the
Intercreditor Agreement, deliver it forthwith to Agent in the exact form
received;

 

(iii)                               [Reserved];

 

(iv)                              No Grantor shall make or consent to any
amendment or other modification or waiver with respect to any Pledged Interests,
Pledged Operating Agreement, or Pledged Partnership Agreement, or enter into any
agreement or permit to exist any restriction with respect to any Pledged
Interests if the same is prohibited pursuant to the Loan Documents;

 

22

--------------------------------------------------------------------------------


 

(v)                                 Each Grantor agrees that it will cooperate
with Agent in obtaining all necessary approvals and making all necessary filings
under federal, state, local, or foreign law to effect the perfection of the
Security Interest on the Investment Property constituting Collateral and, upon
the occurrence and during the continuation of an Event of Default, to effect any
sale or transfer thereof; provided that no Grantor shall have any obligation to
make any filings or registrations to allow for a public sale of any Investment
Property; and

 

(vi)                              As to all limited liability company or
partnership interests, owned by such Grantor and issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, each Grantor hereby
covenants that the Pledged Interests issued pursuant to such agreement (A) are
not and shall not be dealt in or traded on securities exchanges or in securities
markets, (B) do not and will not constitute investment company securities, and
(C) are not and will not be held by such Grantor in a securities account, in
each case, except as a Grantor may otherwise provide upon 10 days’ prior written
notice to Agent.  In addition, none of the Pledged Operating Agreements, the
Pledged Partnership Agreements, or any other agreements governing any of the
Pledged Interests issued under any Pledged Operating Agreement or Pledged
Partnership Agreement, provide or shall provide that such Pledged Interests are
securities governed by Article 8 of the Uniform Commercial Code as in effect in
any relevant jurisdiction.

 

(i)                                     [Reserved].

 

(j)                                    Transfers and Other Liens.  Grantors
shall not (i) sell, assign (by operation of law or otherwise) or otherwise
dispose of, or grant any option with respect to, any of the Collateral, except
as expressly permitted by the Credit Agreement, or (ii) create or permit to
exist any Lien upon or with respect to any of the Collateral of any Grantor,
except for Permitted Liens.  The inclusion of Proceeds in the Collateral shall
not be deemed to constitute Agent’s consent to any sale or other disposition of
any of the Collateral except as expressly permitted in this Agreement or the
other Loan Documents;

 

(k)                                 Controlled Accounts; Controlled Investments.

 

(i)                                     Each Grantor shall (A) establish and
maintain cash management services of a type and on terms reasonably satisfactory
to Agent at one or more of the banks set forth on Schedule 10 (each a
“Controlled Account Bank”), and shall take reasonable steps to ensure that all
of its Account Debtors forward payment of the amounts owed by them directly to
such Controlled Account Bank, and (B) deposit or cause to be deposited promptly,
and in any event no later than the first Business Day after the date of receipt
thereof, all of their collections (including those sent directly by their
Account Debtors to a Grantor) into a bank account of such Grantor (each, a
“Controlled Account”) at one of the Controlled Account Banks.

 

(ii)                                  Each Grantor shall establish and maintain
Controlled Account Agreements with Agent and the applicable Controlled Account
Bank with respect to Controlled Accounts that constitute Collateral, in form and
substance reasonably acceptable to Agent.  Each such Controlled Account
Agreement shall provide, among other things, that (A) the Controlled Account
Bank will comply with any instructions originated by Agent directing the
disposition of the funds in each applicable Controlled Account without further
consent by the applicable Grantor, (B) the Controlled Account Bank waives,
subordinates, or agrees not to exercise any rights of setoff or recoupment or
any other claim against each applicable Controlled Account other than for
payment of its service fees and other charges directly related to the
administration of such Controlled Account and for returned checks or other items
of payment, and (C) upon the instruction of Agent (an “Activation Instruction”),
the Controlled Account Bank will forward by daily sweep all amounts in the
applicable Controlled Account to the Agent’s Account.  Agent agrees not to issue
an Activation Instruction with respect to the Controlled Accounts

 

23

--------------------------------------------------------------------------------


 

unless a Triggering Event has occurred and is continuing at the time such
Activation Instruction is issued.  Agent agrees to send a notice of rescission
to the Controlled Account Bank and otherwise use commercially reasonable efforts
to rescind an Activation Instruction (the “Rescission”) if: (1) either
(x) Excess Availability is equal to or greater than the greater of (I) 10.0% of
the Line Cap and (II) $12,500,000  for sixty (60) consecutive days or (y) the
Triggering Event upon which such Activation Instruction was issued has been
waived in writing in accordance with the terms of the Credit Agreement, and
(2) no additional Triggering Event has occurred and is continuing during the
60-day period prior to and including the date of the Rescission or is reasonably
expected to occur on or immediately after the date of the Rescission.

 

(iii)                               So long as no Default or Event of Default
has occurred and is continuing or would immediately result therefrom, Parent
Borrower may amend Schedule 10 to add or replace a Controlled Account Bank or
Controlled Account and shall upon such addition or replacement provide to Agent
an amended Schedule 10; provided, however, that (A) such prospective Controlled
Account Bank shall be a Lender, an Affiliate of a Lender or otherwise reasonably
satisfactory to Agent, and (B) prior to the time of the opening of such
Controlled Account (except with respect to any Controlled Account existing as of
the Closing Date), the applicable Grantor and such prospective Controlled
Account Bank shall have executed and delivered to Agent a Controlled Account
Agreement.

 

(iv)                              From and after the date that is ninety (90)
days after the Closing Date, no Grantor will open or maintain any Deposit
Accounts or Securities Accounts, other than Deposit Accounts or Securities
Accounts that are Excluded Assets, unless Grantor or its Subsidiary, as
applicable, and the applicable bank or securities intermediary have entered into
Control Agreements with Agent in order to perfect (and further establish)
Agent’s Liens in such Deposit Account or Securities Account and, notwithstanding
anything in the Loan Documents to the contrary, there shall be no Default or
Event of Default until after the expiration of such ninety (90) day period for
failure to have any such Control Agreements in place.

 

(l)                                     Name, Etc.  No Grantor will change its
name, chief executive office, organizational identification number, jurisdiction
of organization or organizational identity; provided, that any Grantor may
change its name or chief executive office upon at least ten (10) days prior
written notice to Agent of such change.

 

8.                                      Relation to Other Security Documents. 
The provisions of this Agreement shall be read and construed with the other Loan
Documents referred to below in the manner so indicated.

 

(a)                                 Credit Agreement.  In the event of any
conflict between any provision in this Agreement and a provision in the Credit
Agreement, such provision of the Credit Agreement shall control.

 

(b)                                 Trademark Security Agreements.  The
provisions of the Trademark Security Agreements are supplemental to the
provisions of this Agreement, and nothing contained in the Trademark Security
Agreements shall limit any of the rights or remedies of Agent hereunder.  In the
event of any conflict between any provision in this Agreement and a provision in
a Trademark Security Agreement, such provision of this Agreement shall control.

 

(c)                                  Intercreditor Agreement.  Notwithstanding
anything herein to the contrary, the Security Interest granted pursuant to or in
connection with this Agreement, the terms of any other Security Document,
certain other rights and privileges, and the exercise of any right or remedy by
Agent hereunder are subject to the provisions of the Intercreditor Agreement
among the Pari Passu Collateral Agents and Agent.  In the event of any conflict
between the terms of the Intercreditor Agreement and this

 

24

--------------------------------------------------------------------------------


 

Agreement or any other Security Document, the terms of the Intercreditor
Agreement shall control.  In addition, whether expressly stated herein or in any
other Loan Document, so long as the Discharge of Pari Passu Lien Obligations has
not occurred, the delivery of any Notes Collateral or any
certificates, Instruments, Chattel Paper or Documents evidencing or in
connection with such Notes Collateral to the Authorized Pari Passu Collateral
Agent as bailee or agent for perfection for the benefit of Agent as secured
party, the granting of “control” over Notes Collateral, the execution and
delivery of Control Agreements and/or the assignment of any Notes Collateral to
the Authorized Pari Passu Collateral Agent as bailee or agent for perfection for
the benefit of Agent as secured party, in each case shall constitute compliance
by the applicable Grantor with the provisions of this Agreement or any other
Loan Document which require delivery, possession, control and/or assignment of
certain types of Collateral to the Agent or delivery of control agreements to
the Agent.

 

9.                                      Further Assurances.

 

(a)                                 Each Grantor agrees that from time to time,
at its own expense, such Grantor will promptly execute and deliver all further
instruments and documents, and take all further action, that Agent may
reasonably request, in order to perfect and protect the Security Interest
granted hereby, to create, perfect or protect the Security Interest purported to
be granted hereby or to enable Agent to exercise and enforce its rights and
remedies hereunder with respect to any of the Collateral.

 

(b)                                 Each Grantor authorizes the filing by Agent
of financing or continuation statements, or amendments thereto, as are necessary
to perfect or preserve Agent’s Security Interest in the Collateral and such
Grantor will execute and deliver to Agent such other instruments or notices, as
Agent may reasonably request, in order to perfect and preserve the Security
Interest granted or purported to be granted hereby.

 

(c)                                  Each Grantor authorizes Agent at any time
and from time to time to file, transmit, or communicate, as applicable,
financing statements and amendments (i) describing the Collateral as set forth
herein, (ii) describing the Collateral as being of equal or lesser scope or with
greater detail, or (iii) that contain any information required by part 5 of
Article 9 of the Code for the sufficiency or filing office acceptance.  Each
Grantor also hereby ratifies any and all financing statements or amendments
previously filed by Agent in any jurisdiction.

 

(d)                                 Each Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement filed in connection with this Agreement
without the prior written consent of Agent, subject to such Grantor’s rights
under Section 9-509(d)(2) of the Code.

 

(e)                                  Each of the parties hereto acknowledges and
agrees that nothing in this Agreement (i) creates, either directly or by
implication, any Security Interest in, Lien on, or rights to any assets or
property constituting Excluded Assets or (ii) requires compliance with any
applicable foreign law with respect to the grant, creation and perfection of
Liens on and Security Interests in any Collateral.

 

10.                               Agent’s Right to Perform Contracts, Exercise
Rights, etc.  Upon the occurrence and during the continuance of an Event of
Default, Agent (or its designee) (a) may proceed to perform any and all of the
obligations of any Grantor contained in any contract, lease, or other agreement
and exercise any and all rights of any Grantor therein contained as fully as
such Grantor itself could, (b) shall have the right to use any Grantor’s rights
under Intellectual Property Licenses (to the extent that such use (a) does not
violate the express terms of any agreement between such Grantor and a third
party governing such Grantor’s use of the Intellectual Property License and
(b) is not prohibited by any rule of law, statute or regulation) in connection
with the enforcement of Agent’s rights hereunder, including the right to prepare

 

25

--------------------------------------------------------------------------------


 

for sale and sell any and all Inventory now or hereafter owned by any Grantor
and now or hereafter covered by such licenses, and (c) shall have the right to
request that any Equity Interests that are pledged hereunder be registered in
the name of Agent or any of its nominees.

 

11.                               Agent Appointed Attorney-in-Fact.  Each
Grantor hereby irrevocably appoints Agent as its attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such Grantor
or otherwise, at such time as an Event of Default has occurred and is continuing
under the Credit Agreement, subject to the terms of then existing leases,
contracts and other agreements, to take any action and to execute any instrument
which Agent may reasonably deem necessary or advisable to accomplish the
purposes of this Agreement, including:

 

(a)                                 to ask, demand, collect, sue for, recover,
compromise, receive and give acquittance and receipts for moneys due and to
become due under or in connection with the Accounts or any other Collateral of
such Grantor;

 

(b)                                 to receive and open all mail addressed to
such Grantor and to notify postal authorities to change the address for the
delivery of mail to such Grantor to that of Agent;

 

(c)                                  to receive, indorse, and collect any drafts
or other instruments, documents, Negotiable Collateral or Chattel Paper of any
Grantor;

 

(d)                                 to file any claims or take any action or
institute any proceedings which Agent may deem necessary or desirable for the
collection of any of the Collateral of such Grantor or otherwise to enforce the
rights of Agent with respect to any of the Collateral;

 

(e)                                  to repair, alter, or supply goods, if any,
necessary to fulfill in whole or in part the purchase order of any Person
obligated to such Grantor in respect of any Account of such Grantor;

 

(f)                                   to use any Intellectual Property or
Intellectual Property Licenses (to the extent that such use (i) does not violate
the express terms of any agreement between such Grantor and a third party
governing such Grantor’s use of the Intellectual Property License and (ii) is
not prohibited by any rule of law, statute or regulation) of such Grantor,
including but not limited to any labels, Trademarks, trade names, URLs, domain
names, industrial designs, or advertising matter, in preparing for sale,
advertising for sale, or selling Inventory or other Collateral and to collect
any amounts due under Accounts, contracts or Negotiable Collateral of such
Grantor; and

 

(g)                                  Agent, on behalf of the Lender Group or the
Bank Product Providers, shall have the right, but shall not be obligated, to
bring suit in its own name to enforce the Intellectual Property and Intellectual
Property Licenses and, if Agent shall commence any such suit, the appropriate
Grantor shall, at the request of Agent, do any and all lawful acts and execute
any and all proper documents reasonably required by Agent in aid of such
enforcement.

 

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof.  This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

 

12.                               Agent May Perform.  If any Grantor fails to
perform any agreement contained herein, Agent may itself perform, or cause
performance of, such agreement, and the reasonable expenses of Agent incurred in
connection therewith shall be payable, jointly and severally, by Grantors.

 

26

--------------------------------------------------------------------------------


 

13.                               Agent’s Duties.  The powers conferred on Agent
hereunder are solely to protect Agent’s interest in the Collateral, for the
benefit of the Lender Group and the Bank Product Providers, and shall not impose
any duty upon Agent to exercise any such powers.  Except for the safe custody of
any Collateral in its actual possession and the accounting for moneys actually
received by it hereunder, Agent shall have no duty as to any Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.  Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its actual possession if such Collateral is accorded treatment substantially
equal to that which Agent accords its own property.

 

14.                               Collection of Accounts, General Intangibles
and Negotiable Collateral.  At any time upon the occurrence and during the
continuance of an Event of Default, Agent or Agent’s designee may (a) make
direct verification from Account Debtors with respect to any or all Accounts
that are part of the Collateral, (b) notify Account Debtors of any Grantor that
the Accounts, General Intangibles, Chattel Paper or Negotiable Collateral of
such Grantor have been assigned to Agent, for the benefit of the Lender Group
and the Bank Product Providers, or that Agent has a security interest therein,
and (c) collect the Accounts, General Intangibles and Negotiable Collateral of
any Grantor directly, and any collection costs and expenses shall constitute
part of such Grantor’s Secured Obligations under the Loan Documents.

 

15.                               Disposition of Pledged Interests by Agent. 
None of the Pledged Interests existing as of the date of this Agreement are, and
none of the Pledged Interests hereafter acquired on the date of acquisition
thereof will be, registered or qualified under the various federal or state
securities laws of the United States and disposition thereof after an Event of
Default has occurred may be restricted to one or more private (instead of
public) sales in view of the lack of such registration.  Each Grantor
understands that in connection with such disposition, Agent may approach only a
restricted number of potential purchasers and further understands that a sale
under such circumstances may yield a lower price for the Pledged Interests than
if such Pledged Interests were registered and qualified pursuant to federal and
state securities laws and sold on the open market.  Each Grantor, therefore,
agrees that:  (a) if Agent shall, pursuant to the terms of this Agreement, sell
or cause the Pledged Interests or any portion thereof to be sold at a private
sale, Agent shall have the right to rely upon the advice and opinion of any
nationally recognized brokerage or investment firm (but shall not be obligated
to seek such advice and the failure to do so shall not be considered in
determining the commercial reasonableness of such action) as to the best manner
in which to offer the Pledged Interest or any portion thereof for sale and as to
the best price reasonably obtainable at the private sale thereof; and (b) such
reliance shall be conclusive evidence that Agent has handled the disposition in
a commercially reasonable manner.

 

16.                               Voting and Other Rights in Respect of Pledged
Interests.

 

(a)                                 Upon the occurrence and during the
continuation of an Event of Default, (i) Agent may, at its option, and with five
(5) Business Days’ prior notice to any Grantor (unless such Event of Default is
an Event of Default specified in Section 8.4 or 8.5 of the Credit Agreement, in
which case no such notice need be given), and in addition to all rights and
remedies available to Agent under any other agreement, at law, in equity, or
otherwise, exercise all voting rights, or any other ownership or consensual
rights (including any dividend or distribution rights) in respect of the Pledged
Interests owned by such Grantor, but under no circumstances is Agent obligated
by the terms of this Agreement to exercise such rights, and (ii) if Agent duly
exercises its right to vote any of such Pledged Interests, each Grantor hereby
appoints Agent, such Grantor’s true and lawful attorney-in-fact and IRREVOCABLE
PROXY to vote such Pledged Interests in any manner Agent deems advisable for or
against all matters submitted or which may be submitted to a vote of
shareholders, partners or members, as the case may be.  The power-of-attorney
and proxy granted hereby is coupled with an interest and shall be irrevocable
until the Secured Obligations have been paid in full.

 

27

--------------------------------------------------------------------------------


 

(b)                                 For so long as any Grantor shall have the
right to vote the Pledged Interests owned by it, such Grantor covenants and
agrees that it will not, without the prior written consent of Agent, vote or
take any consensual action with respect to such Pledged Interests which would
materially adversely affect the rights of Agent, the other members of the Lender
Group, or the Bank Product Providers.

 

17.                               Remedies.  Subject to the Intercreditor
Agreement, upon the occurrence and during the continuance of an Event of
Default:

 

(a)                                 Agent may, with the consent of the Required
Lenders and, at the instruction of the Required Lenders, shall exercise in
respect of the Collateral, in addition to other rights and remedies provided for
herein, in the other Loan Documents, or otherwise available to it, all the
rights and remedies of a secured party on default under the Code or any other
applicable law.  Without limiting the generality of the foregoing, each Grantor
expressly agrees that, in any such event, Agent without demand of performance or
other demand, advertisement or notice of any kind (except a notice specified
below of time and place of public or private sale or as required by applicable
law) to or upon any Grantor or any other Person (all and each of which demands,
advertisements and notices are hereby expressly waived to the maximum extent
permitted by the Code or any other applicable law), may take immediate
possession of all or any portion of the Collateral and (i) require Grantors to,
and each Grantor hereby agrees that it will at its own expense and upon request
of Agent forthwith, assemble all or part of the Collateral as directed by Agent
and make it available to Agent at one or more locations where such Grantor
regularly maintains Inventory, and (ii) without notice except as specified
below, sell the Collateral or any part thereof in one or more parcels at public
or private sale, at any of Agent’s offices or elsewhere, for cash, on credit,
and upon such other terms as Agent may deem commercially reasonable.  Each
Grantor agrees that, to the extent notification of sale shall be required by
law, at least ten (10) days notification by mail to the applicable Grantor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification and specifically such
notification shall constitute a reasonable “authenticated notification of
disposition” within the meaning of Section 9-611 of the Code.  Agent shall not
be obligated to make any sale of Collateral regardless of notification of sale
having been given.  Agent may adjourn any public sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. 
Each Grantor agrees that (A) the internet shall constitute a “place” for
purposes of Section 9-610(b) of the Code and (B) to the extent notification of
sale shall be required by law, notification by mail of the URL where a sale will
occur and the time when a sale will commence at least ten (10) days prior to the
sale shall constitute a reasonable notification for purposes of
Section 9-611(b) of the Code.  Each Grantor agrees that any sale of Collateral
to a licensor pursuant to the terms of a license agreement between such licensor
and a Grantor is sufficient to constitute a commercially reasonable sale
(including as to method, terms, manner, and time) within the meaning of
Section 9-610 of the Code.

 

(b)                                 Subject to the terms of the existing
applicable agreements and contracts, Agent is hereby granted a license or other
right to use, without liability for royalties or any other charge, each
Grantor’s Intellectual Property, including but not limited to, any labels,
Trademarks, trade names, URLs, domain names, industrial designs, and advertising
matter, whether owned by any Grantor or with respect to which any Grantor has
rights under license, sublicense, or other agreements (including any
Intellectual Property License), as it pertains to the Collateral, in preparing
for sale, advertising for sale and selling any Collateral, and each Grantor’s
rights under all licenses and all franchise agreements shall inure to the
benefit of Agent.

 

(c)                                  Agent may, in addition to other rights and
remedies provided for herein, in the other Loan Documents, or otherwise
available to it under applicable law and without the requirement of notice to or
upon any Grantor or any other Person (which notice is hereby expressly waived to
the

 

28

--------------------------------------------------------------------------------


 

maximum extent permitted by the Code or any other applicable law), (i) with
respect to any Grantor’s Deposit Accounts in which Agent’s Liens are perfected
by control under Section 9-104 of the Code, instruct the bank maintaining such
Deposit Account for the applicable Grantor to pay the balance of such Deposit
Account to or for the benefit of Agent, and (ii) with respect to any Grantor’s
Securities Accounts in which Agent’s Liens are perfected by control under
Section 9-106 of the Code, instruct the securities intermediary maintaining such
Securities Account for the applicable Grantor to (A) transfer any cash in such
Securities Account to or for the benefit of Agent, or (B)  liquidate any
financial assets in such Securities Account that are customarily sold on a
recognized market and transfer the cash proceeds thereof to or for the benefit
of Agent.

 

(d)                                 Any cash held by Agent as Collateral and all
cash proceeds received by Agent in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral shall be applied
against the Secured Obligations in the order set forth in the Credit Agreement. 
In the event the proceeds of Collateral are insufficient to satisfy all of the
Secured Obligations in full, each Grantor shall remain jointly and severally
liable for any such deficiency.

 

(e)                                  Each Grantor hereby acknowledges that the
Secured Obligations arise out of a commercial transaction, and agrees that if an
Event of Default shall occur and be continuing Agent shall have the right to an
immediate writ of possession without notice of a hearing.  Agent shall have the
right to the appointment of a receiver for the Collateral of each Grantor, and
each Grantor hereby consents to such rights and such appointment and hereby
waives any objection such Grantor may have thereto or the right to have a bond
or other security posted by Agent.

 

18.                               Remedies Cumulative.  Each right, power, and
remedy of Agent, any other member of the Lender Group, or any Bank Product
Provider as provided for in this Agreement, the other Loan Documents or any Bank
Product Agreement now or hereafter existing at law or in equity or by statute or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power, or remedy provided for in this Agreement, the other Loan
Documents and the Bank Product Agreements or now or hereafter existing at law or
in equity or by statute or otherwise, and the exercise or beginning of the
exercise by Agent, any other member of the Lender Group, or any Bank Product
Provider, of any one or more of such rights, powers, or remedies shall not
preclude the simultaneous or later exercise by Agent, such other member of the
Lender Group or such Bank Product Provider of any or all such other rights,
powers, or remedies.

 

19.                               Marshaling.  Agent  shall not be required to
marshal any present or future collateral security (including but not limited to
the Collateral) for, or other assurances of payment of, the Secured Obligations
or any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising.  To the extent that it lawfully may, each Grantor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of Agent’s rights and remedies under
this Agreement or under any other instrument creating or evidencing any of the
Secured Obligations or under which any of the Secured Obligations is outstanding
or by which any of the Secured Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.

 

20.                               Indemnity and Expenses.

 

(a)                                 Each Grantor agrees to indemnify Agent and
the other members of the Lender Group in accordance with and to the extent set
forth in Section 10.3 of the Credit Agreement.   This

 

29

--------------------------------------------------------------------------------


 

provision shall survive the termination of this Agreement and the Credit
Agreement and the repayment of the Secured Obligations.

 

(b)                                 Grantors, jointly and severally, shall, upon
demand, pay to Agent (or Agent, may charge to the Loan Account) all the Lender
Group Expenses which Agent may incur in connection with (i) the administration
of this Agreement, (ii) the custody, preservation, use or operation of, or, upon
an Event of Default, the sale of, collection from, or other realization upon,
any of the Collateral in accordance with this Agreement and the other Loan
Documents, (iii) the exercise or enforcement of any of the rights of Agent
hereunder or (iv) the failure by any Grantor to perform or observe any of the
provisions hereof.

 

21.                               Merger, Amendments; Etc.  THIS AGREEMENT,
TOGETHER WITH THE OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE
PARTIES.  No waiver of any provision of this Agreement, and no consent to any
departure by any Grantor herefrom, shall in any event be effective unless the
same shall be in writing and signed by Agent, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  No amendment of any provision of this Agreement shall be
effective unless the same shall be in writing and signed by Agent and each
Grantor to which such amendment applies.

 

22.                               Addresses for Notices.  All notices and other
communications provided for hereunder shall be given in the form and manner and
delivered to Agent at its address specified in the Credit Agreement, and to any
of the Grantors at the addresses specified in the Credit Agreement for the
Borrowers, or, as to any party, at such other address as shall be designated by
such party in a written notice to the other party.

 

23.                               Continuing Security Interest: Assignments
under Credit Agreement.

 

(a)                                 This Agreement shall create a continuing
security interest in the Collateral and shall (i) remain in full force and
effect until the Obligations have been paid in full in accordance with the
provisions of the Credit Agreement and the Commitments have expired or have been
terminated, (ii) be binding upon each Grantor, and their respective successors
and assigns, and (iii) inure to the benefit of, and be enforceable by, Agent,
and its successors, transferees and assigns.  Without limiting the generality of
the foregoing clause (iii), any Lender may, in accordance with the provisions of
the Credit Agreement, assign or otherwise transfer all or any portion of its
rights and obligations under the Credit Agreement to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise.  Upon payment in full of the
Secured Obligations in accordance with the provisions of the Credit Agreement
and the expiration or termination of the Commitments, the Guaranty made and the
Security Interest granted hereby shall automatically terminate, without the
requirement of further action by any party, and all rights to the Collateral
shall revert to Grantors or any other Person entitled thereto.  At such time,
upon Borrowers’ request, Agent will authorize the filing of appropriate
termination statements to terminate such Security Interest by each Grantor or
its designees and Agent shall take such other actions requested by any Grantor
(at Grantors’ expense) to terminate or evidence the termination of such Guaranty
and Security Interest.  Except as set forth above, no transfer or renewal,
extension, assignment, or termination of this Agreement or of the Credit
Agreement, any other Loan Document, or any other instrument or document executed
and delivered by any Grantor to Agent nor any additional loans made by any
Lender to the Borrowers, nor the taking of further security, nor the retaking or
re-delivery of the Collateral to Grantors, or any of them, by Agent, nor any
other act of the Lender Group or the Bank Product Providers, or any of them,
shall release any Grantor from any obligation, except a release or discharge
executed in writing by Agent in

 

30

--------------------------------------------------------------------------------


 

accordance with the provisions of the Credit Agreement.  Agent shall not by any
act, delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder, unless such waiver is in writing and signed by Agent and
then only to the extent therein set forth.  A waiver by Agent of any right or
remedy on any occasion shall not be construed as a bar to the exercise of any
such right or remedy which Agent would otherwise have had on any other occasion.

 

(b)                                 Each Grantor agrees that, if any payment
made by any Grantor or other Person and applied to the Secured Obligations is at
any time annulled, avoided, set, aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any Collateral are required to be returned by Agent or any other
member of the Lender Group to such Grantor, its estate, trustee, receiver or any
other party, including any Grantor, under any bankruptcy law, state or federal
law, common law or equitable cause, then, to the extent of such payment or
repayment, any Lien or other Collateral securing such liability shall be and
remain in full force and effect, as fully as if such payment had never been
made. If, prior to any of the foregoing, (i) any Lien or other Collateral
securing such Grantor’s liability hereunder shall have been released or
terminated by virtue of the foregoing clause (a), or (ii) any provision of the
Guaranty hereunder shall have been terminated, cancelled or surrendered, such
Lien, other Collateral or provision shall be reinstated in full force and effect
and such prior release, termination, cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of any
such Grantor in respect of any Lien or other Collateral securing such obligation
or the amount of such payment.

 

24.                               Survival.  All representations and warranties
made by the Grantors in this Agreement and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that Agent, the
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of or any accrued interest on any loan or any fee or any other
amount payable under the Credit Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.

 

25.                               CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER;
JUDICIAL REFERENCE PROVISION.

 

(a)                                 THE VALIDITY OF THIS AGREEMENT, THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES
HERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

(b)                                 THE PARTIES AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF
NEW YORK AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH GRANTOR
AND AGENT WAIVE, TO THE EXTENT PERMITTED UNDER

 

31

--------------------------------------------------------------------------------


 

APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 25(b).

 

(c)                                  TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EACH GRANTOR AND AGENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF
ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A “CLAIM”). 
EACH GRANTOR AND AGENT REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(d)                                 EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK AND FEDERAL COURTS LOCATED
IN THE SOUTHERN DISTRICT OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY GRANTOR
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(e)                                  NO CLAIM MAY BE MADE BY ANY GRANTOR AGAINST
ANY MEMBER OF THE LENDER GROUP, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE,
COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM, AND NO CLAIM
MAY BE MADE BY ANY MEMBER OF THE LENDER GROUP AGAINST ANY GRANTOR, OR ANY
AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR
ATTORNEY-IN-FACT OF ANY OF THEM, FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
HEREWITH, AND EACH GRANTOR  AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVES,
RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT
ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

(f)                                   [RESERVED].

 

26.                               New Subsidiaries.  Pursuant to Section 5.11 of
the Credit Agreement (and subject to the limitations therein), certain
Subsidiaries (whether by acquisition or creation or as otherwise specified
therein) of any Grantor are required to enter into this Agreement by executing
and delivering in favor of Agent a Joinder to this Agreement in substantially
the form of Annex 1.  Upon the execution and delivery of Annex 1 by any such new
Subsidiary, such Subsidiary shall become a Guarantor and Grantor hereunder with
the same force and effect as if originally named as a Guarantor and Grantor
herein.  The

 

32

--------------------------------------------------------------------------------


 

execution and delivery of any instrument adding an additional Guarantor or
Grantor as a party to this Agreement shall not require the consent of any
Guarantor or Grantor hereunder.  The rights and obligations of each Guarantor
and Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor or Grantor hereunder.

 

27.                               Agent.  Each reference herein to any right
granted to, benefit conferred upon or power exercisable by the “Agent” shall be
a reference to Agent, for the benefit of each member of the Lender Group and
each of the Bank Product Providers.

 

28.                               Miscellaneous.

 

(a)                                 This Agreement is a Loan Document.  This
Agreement may be executed in any number of counterparts and by different parties
on separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement.  Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement.  Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.

 

(b)                                 Any provision of this Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

(c)                                  Headings and numbers have been set forth
herein for convenience only.  Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

 

(d)                                 Neither this Agreement nor any uncertainty
or ambiguity herein shall be construed against any member of the Lender Group or
any Grantor, whether under any rule of construction or otherwise.  This
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

 

[Signature Pages Follow]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

 

 

 

GRANTORS:

FTS INTERNATIONAL SERVICES, LLC

 

 

 

 

 

 

 

By:

/s/ Lance Turner

 

 

Name: Lance Turner

 

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

FTS INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ Lance Turner

 

 

Name: Lance Turner

 

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

FTS INTERNATIONAL MANUFACTURING, LLC

 

 

 

 

 

 

 

By:

/s/ Lance Turner

 

 

Name: Lance Turner

 

 

Title: Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

 

 

 

 

 

 

 

By:

/s/ Heath Israel

 

 

Name: Heath Israel

 

 

Its Authorized Signatory

 

[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

COMMERCIAL TORT CLAIMS

 

1.              Claim for $4,431,795.06 against EP Energy E&P Company, L.P., a
previous customer of FTSI, for failure to pay invoices for services performed in
March and April of 2017. FTS International Services, LLC v. EP Energy E&P
Company, L.P., Cause No. 2017-44005 pending in the 190th District Court of
Harris County, Texas.

 

[SCHEDULES TO GUARANTY AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

[RESERVED]

 

[SCHEDULES TO GUARANTY AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

INTELLECTUAL PROPERTY LICENSES

 

Licensor

 

Licensee

 

Date

 

Licensed IP

FTS International Services, LLC

 

SinoFTS Petroleum Services Ltd.

 

2/20/2014

 

Various technological know-how, software, copyrights, patents & trademarks

 

[SCHEDULES TO GUARANTY AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

[RESERVED]

 

[SCHEDULES TO GUARANTY AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

PLEDGED COMPANIES

 

Name of
Grantor

 

Name of Pledged
Company

 

Number of
Shares/Units

 

Class of 
Interests

 

Percentage
of
Class Owned

 

Percentage
of
Class Pledged

 

Certificate Nos.

FTS International, Inc.

 

FTS International Services, LLC

 

N/A

 

Membership interests

 

100

%

100

%

Uncertificated

FTS International Services, LLC

 

FTS International Manufacturing, LLC

 

N/A

 

Membership interests

 

100

%

100

%

Uncertificated

 

[SCHEDULES TO GUARANTY AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

TRADEMARKS

 

UNITED STATES TRADEMARKS:

 

U.S. Registrations:

 

Owner

 

Registration Number

 

Description

FTS International Services, LLC

 

4416031

 

Aquacor (design in blue) (International Classes 009 & 040)

FTS International Services, LLC

 

4416030

 

Aquacor (International Classes 009 & 040)

FTS International Services, LLC

 

4054905

 

CHL

FTS International Services, LLC

 

3497579

 

CITRINE

FTS International Services, LLC

 

3322250

 

CS-POLYBREAK 210

FTS International Services, LLC

 

4636429

 

DIAMOND

FTS International Services, LLC

 

4451132

 

DIAMOND design

FTS International Services, LLC

 

4189683

 

ECO GREEN

FTS International Services, LLC

 

4675488

 

ENERGIZE YOUR CAREER

FTS International Services, LLC

 

4151986

 

ENERGY SOLUTIONS. WORLDWIDE.

FTS International Services, LLC

 

4193471

 

“F” (shield design)

FTS International Services, LLC

 

4193472

 

“F” (shield design in color)

FTS International Services, LLC

 

4185461

 

“F” (stylized design)

FTS International Services, LLC

 

4204838

 

“F” (stylized design in color)

FTS International Services, LLC

 

4313998

 

F FTS INTERNATIONAL (horizontal design plus words)

FTS International Services, LLC

 

4318050

 

F FTS INTERNATIONAL (horizontal design plus words in color)

FTS International Services, LLC

 

4313999

 

F FTS INTERNATIONAL (vertical design plus words)

FTS International Services, LLC

 

4314000

 

F FTS INTERNATIONAL (vertical design plus words in color)

FTS International Services, LLC

 

4636479

 

F FTS INTERNATIONAL Unconventional by Design (horizontal design plus words)

FTS International Services, LLC

 

4011448

 

FRAC TECH

FTS International Services, LLC

 

3522979

 

FT Frac Tech (logo & design)

FTS International Services, LLC

 

4313997

 

FTS INTERNATIONAL

FTS International Services, LLC

 

4471425

 

FTS INTERNATIONAL MANUFACTURING

FTS International Services, LLC

 

4329229

 

FTS INTERNATIONAL PROPPANTS

 

[SCHEDULES TO GUARANTY AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

Owner

 

Registration Number

 

Description

FTS International Services, LLC

 

4332747

 

FTS INTERNATIONAL SERVICES

FTS International Services, LLC

 

4388204

 

FTS INTERNATIONAL WIRELINE

FTS International Services, LLC

 

4332750

 

FTSI

FTS International Services, LLC

 

4290177

 

FTSI PROPPANTS

FTS International Services, LLC

 

3437249

 

JADE

FTS International Services, LLC

 

4214082

 

NPD

FTS International Services, LLC

 

4108769

 

NPD-2000

FTS International Services, LLC

 

4177022

 

NPD-3000

FTS International Services, LLC

 

4752043

 

NUFLO

FTS International Services, LLC

 

3428709

 

OPAL

FTS International Services, LLC

 

4210164

 

PFP

FTS International Services, LLC

 

3393387

 

PLATINUM

FTS International Services, LLC

 

3383301

 

RUBY

FTS International Services, LLC

 

4159362

 

SLICKWATER GREEN

FTS International Services, LLC

 

4159141

 

SW-GREEN

FTS International Services, LLC

 

3393386

 

TURQUOISE

FTS International Services, LLC

 

4756069

 

UNCONVENTIONAL BY DESIGN

FTS International Services, LLC

 

4018863

 

VS (design)

 

U.S. Trademark Applications:

 

None.

 

OTHER TRADEMARKS:

 

International Registrations:

 

Owner

 

Registration
Number

 

Country

 

Description

FTS International Services, LLC

 

1266604

 

Mexico

 

CHL
(International Class 035)

FTS International Services, LLC

 

1238597

 

Mexico

 

CHL
(International Class 037)

FTS International Services, LLC

 

1238598

 

Mexico

 

CHL
(International Class 040)

FTS International Services, LLC

 

1105982

 

European Union (WIPO)

 

“F” (shield design in color)

FTS International Services, LLC

 

303026196

 

Hong Kong

 

“F” (shield design in color) International Class 001

FTS International Services, LLC

 

303026196

 

Hong Kong

 

“F” (shield design in color) International Class 040

FTS International Services, LLC

 

1332713

 

Mexico

 

“F” (shield design in color)
International Class 001

 

[SCHEDULES TO GUARANTY AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

Owner

 

Registration
Number

 

Country

 

Description

FTS International Services, LLC

 

1514/89

 

Saudi Arabia

 

“F” (shield design in color) International Class 001

FTS International Services, LLC

 

1514/90

 

Saudi Arabia

 

“F” (shield design in color) International Class 040

FTS International Services, LLC

 

1476283 (Australia No.)
1106398 (WIPO No.)

 

Australia (WIPO)

 

“F” (stylized design)

FTS International Services, LLC

 

1106398

 

China (WIPO)

 

“F” (stylized design)

FTS International Services, LLC

 

1106398

 

European Union (WIPO)

 

“F” (stylized design)

FTS International Services, LLC

 

303026187

 

Hong Kong

 

“F” (stylized design) International Class 001

FTS International Services, LLC

 

303026187

 

Hong Kong

 

“F” (stylized design) International Class 040

FTS International Services, LLC

 

1332717

 

Mexico

 

“F” (stylized design)
International Class 001

FTS International Services, LLC

 

1514/92

 

Saudi Arabia

 

“F” (stylized design) International Class 001

FTS International Services, LLC

 

143302893

 

Saudi Arabia

 

“F” (stylized design) International Class 040

FTS International Services, LLC

 

1106172

 

European Union (WIPO)

 

F FTS INTERNATIONAL (horizontal design plus words)

FTS International Services, LLC

 

1332715

 

Mexico

 

F FTS INTERNATIONAL (horizontal design plus words)
International Class 001

FTS International Services, LLC

 

143302897

 

Saudi Arabia

 

F FTS INTERNATIONAL (horizontal design plus words) International Class 001

FTS International Services, LLC

 

143302896

 

Saudi Arabia

 

F FTS INTERNATIONAL (horizontal design plus words) International Class 040

FTS International Services, LLC

 

1105450

 

European Union (WIPO)

 

F FTS INTERNATIONAL (vertical design plus words in color)

FTS International Services, LLC

 

1332714

 

Mexico

 

F FTS INTERNATIONAL (vertical design plus words in color)
International Class 001

FTS International Services, LLC

 

143302898

 

Saudi Arabia

 

F FTS INTERNATIONAL (vertical design plus words in color) International
Class 001

 

[SCHEDULES TO GUARANTY AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

Owner

 

Registration
Number

 

Country

 

Description

FTS International Services, LLC

 

143302899

 

Saudi Arabia

 

F FTS INTERNATIONAL (vertical design plus words in color) International
Class 040

FTS International Services, LLC

 

1072356

 

China (WIPO)

 

FRAC TECH

FTS International Services, LLC

 

1072356

 

European Union (WIPO)

 

FRAC TECH

FTS International Services, LLC

 

1066207

 

China (WIPO)

 

FT Frac Tech (logo and design)

FTS International Services, LLC

 

1066207

 

European Union (WIPO)

 

FT Frac Tech (logo and design)

FTS International Services, LLC

 

3144472

 

Argentina

 

FTS INTERNATIONAL (International Class 001)

FTS International Services, LLC

 

2574724

 

Argentina

 

FTS INTERNATIONAL (International Class 040)

FTS International Services, LLC

 

1105453

 

European Union (WIPO)

 

FTS INTERNATIONAL

FTS International Services, LLC

 

303026213

 

Hong Kong

 

FTS INTERNATIONAL (International Class 001)

FTS International Services, LLC

 

303026213

 

Hong Kong

 

FTS INTERNATIONAL (International Class 040)

FTS International Services, LLC

 

1332716

 

Mexico

 

FTS INTERNATIONAL
(International Class 001)

FTS International Services, LLC

 

143302894

 

Saudi Arabia

 

FTS INTERNATIONAL (International Class 001)

FTS International Services, LLC

 

143302895

 

Saudi Arabia

 

FTS INTERNATIONAL (International Class 040)

FTS International Services, LLC

 

2609787

 

Argentina

 

FTSI (International Class 001)

FTS International Services, LLC

 

2609787

 

Argentina

 

FTSI (International Class 040)

FTS International Services, LLC

 

1129118

 

China (WIPO)

 

FTSI

FTS International Services, LLC

 

1129118

 

European Union (WIPO)

 

FTSI

FTS International Services, LLC

 

303026204

 

Hong Kong

 

FTSI (International Class 001)

FTS International Services, LLC

 

303026204

 

Hong Kong

 

FTSI (International Class 040)

FTS International Services, LLC

 

1336222

 

Mexico

 

FTSI (International Class 001)

FTS International Services, LLC

 

1336223

 

Mexico

 

FTSI (International Class 040)

FTS International Services, LLC

 

143310939

 

Saudi Arabia

 

FTSI (International Class 001)

FTS International Services, LLC

 

143310919

 

Saudi Arabia

 

FTSI (International Class 040)

FTS International Services, LLC

 

2572756

 

Argentina

 

NPD-2000

 

[SCHEDULES TO GUARANTY AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

Owner

 

Registration
Number

 

Country

 

Description

FTS International Services, LLC

 

1113274

 

Australia (WIPO)

 

NPD-2000

FTS International Services, LLC

 

1113274

 

China (WIPO)

 

NPD-2000

FTS International Services, LLC

 

1113274

 

European Union (WIPO)

 

NPD-2000

FTS International Services, LLC

 

1292126

 

Mexico

 

NPD-2000

FTS International Services, LLC

 

1434/86

 

Saudi Arabia

 

NPD-2000

FTS International Services, LLC

 

2572757

 

Argentina

 

NPD-3000

FTS International Services, LLC

 

1123027

 

China (WIPO)

 

NPD-3000

FTS International Services, LLC

 

1123027

 

European Union (WIPO)

 

NPD-3000

FTS International Services, LLC

 

1292127

 

Mexico

 

NPD-3000

FTS International Services, LLC

 

1123027

 

Oman (WIPO)

 

NPD-3000

FTS International Services, LLC

 

1434/87

 

Saudi Arabia

 

NPD-3000

FTS International Services, LLC

 

2572758

 

Argentina

 

SW-GREEN

FTS International Services, LLC

 

1124015

 

Australia (WIPO)

 

SW-GREEN

FTS International Services, LLC

 

1124015

 

China (WIPO)

 

SW-GREEN

FTS International Services, LLC

 

1124015

 

European Union (WIPO)

 

SW-GREEN

FTS International Services, LLC

 

1292128

 

Mexico

 

SW-GREEN

FTS International Services, LLC

 

1538/39

 

Saudi Arabia

 

SW-GREEN

FTS International Services, LLC

 

1087729

 

Australia (WIPO)

 

VS (design)

FTS International Services, LLC

 

1085369

 

China (WIPO)

 

VS (design)

FTS International Services, LLC

 

1085369

 

European Union (WIPO)

 

VS (design)

FTS International Services, LLC

 

1253770

 

Mexico

 

VS (design)

 

International Trademark Applications:

 

None.

 

[SCHEDULES TO GUARANTY AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

NAME; CHIEF EXECUTIVE OFFICE; TAX IDENTIFICATION NUMBERS AND ORGANIZATIONAL
NUMBERS

 

Grantor

 

Organizational
Number

 

Federal
Taxpayer
Identification
Number

 

Chief Executive
Office

 

Jurisdiction

FTS International, Inc.

 

4966919

 

30-0780081

 

777 Main Street
Suite 2900
Fort Worth, TX 76102

 

Delaware

FTS International Services, LLC

 

0801211281

 

75-2897729

 

777 Main Street
Suite 2900
Fort Worth, TX 76102

 

Texas

FTS International Manufacturing, LLC

 

0800918108

 

75-2879132

 

777 Main Street
Suite 2900
Fort Worth, TX 76102

 

Texas

 

[SCHEDULES TO GUARANTY AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE 9

 

DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS

 

Depository

 

Address and Contact
of Depository

 

Grantor

 

Account
Number

 

Type of
Account

Wells Fargo Bank, National Association

 

1000 Louisiana Street
9th Floor
Houston, Texas 77002

Contact:
XXX
XXX-XXX-XXXX
XXXXXXXXXX@wellsfargo.com

 

FTS International Services, LLC

 

XXXXXXXXX

 

Payroll Account (ZBA)

 

 

FTS International Services, LLC

 

XXXXXXXXX

 

Flexible Spend

 

 

FTS International Services, LLC

 

XXXXXXXXX

 

Master Deposit Account

 

 

FTS International Services, LLC

 

XXXXXXXXX

 

Cash Disbursement

 

 

FTS International Services, LLC

 

XXXXXXXXX

 

Master Account

 

 

FTS International Services, LLC

 

XXXXXXXXX

 

Money Market — Restricted Cash Account

 

 

FTS International Manufacturing, LLC

 

XXXXXXXXX

 

Payroll Account (ZBA)

 

 

FTS International, Inc.

 

XXXXXXXXX

 

Master Account

 

[SCHEDULES TO GUARANTY AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE 10

 

CONTROLLED ACCOUNT BANKS

 

Wells Fargo Bank, National Association

1000 Louisiana Street

9th Floor
Houston, Texas 77002

 

[SCHEDULES TO GUARANTY AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE 11

 

LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS

 

Grantor

 

Jurisdiction

FTS International, Inc.

 

Delaware Secretary of State

FTS International Services, LLC

 

Texas Secretary of State

FTS International Manufacturing, LLC

 

Texas Secretary of State

 

[SCHEDULES TO GUARANTY AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO GUARANTY AND SECURITY AGREEMENT
FORM OF JOINDER

 

Joinder No.      (this “Joinder”), dated as of                  20     , to the
Guaranty and Security Agreement, dated as of February 22, 2018 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Guaranty
and Security Agreement”), by and among each of the parties listed on the
signature pages thereto and those additional entities that thereafter become
parties thereto (collectively, jointly and severally, “Grantors” and each,
individually, a “Grantor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“Wells Fargo”), in its capacity as agent for the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement dated as of February 22, 2018
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”) by and among FTS INTERNATIONAL SERVICES, LLC, a Texas
limited liability company (“OpCo Borrower”) and FTS INTERNATIONAL, INC. (“Parent
Borrower,” together with the OpCo Borrower and those additional entities that
hereafter become parties to the Credit Agreement as Borrowers in accordance with
the terms thereof, are referred to hereinafter each individually as a
“Borrower”, and individually and collectively, jointly and severally, as the
“Borrowers”), the lenders party thereto as “Lenders” (such Lenders, together
with their respective successors and assigns in such capacity, each,
individually, a “Lender” and, collectively, the “Lenders”),  Agent, the Lender
Group has agreed to make certain financial accommodations available to the
Borrowers from time to time pursuant to the terms and conditions thereof; and

 

WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Guaranty and
Security Agreement or, if not defined therein, in the Credit Agreement, and this
Joinder shall be subject to the rules of construction set forth in
Section 1(b) of the Guaranty and Security Agreement, which rules of construction
are incorporated herein by this reference, mutatis mutandis; and

 

WHEREAS, Grantors have entered into the Guaranty and Security Agreement in order
to induce the Lender Group and the Bank Product Providers to make certain
financial accommodations to the Borrowers as provided for in the Credit
Agreement, the other Loan Documents, and the Bank Product Agreements; and

 

WHEREAS, pursuant to Section 5.11 of the Credit Agreement and Section 26 of the
Guaranty and Security Agreement, certain Subsidiaries of the Loan Parties, must
execute and deliver certain Loan Documents, including the Guaranty and Security
Agreement, and the joinder to the Guaranty and Security Agreement by the
undersigned new Grantor or Grantors (collectively, the “New Grantors”) may be
accomplished by the execution of this Joinder in favor of Agent, for the benefit
of the Lender Group and the Bank Product Providers; and

 

WHEREAS, each New Grantor (a) is a Subsidiary of Parent Borrower and, as such,
will benefit by virtue of the financial accommodations extended to the Borrowers
by the Lender Group or the Bank Product Providers and (b) by becoming a Grantor
will benefit from certain rights granted to the Grantors pursuant to the terms
of the Loan Documents and the Bank Product Agreements;

 

Annex 1 - 1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:

 

1.             In accordance with Section 26 of the Guaranty and Security
Agreement, each New Grantor, by its signature below, becomes a “Grantor” and
“Guarantor” under the Guaranty and Security Agreement with the same force and
effect as if originally named therein as a “Grantor” and “Guarantor” and each
New Grantor hereby (a) agrees to all of the terms and provisions of the Guaranty
and Security Agreement applicable to it as a “Grantor” or “Guarantor” thereunder
and (b) represents and warrants that the representations and warranties made by
it as a “Grantor” or “Guarantor” thereunder are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof) on and as of the date hereof.  In furtherance
of the foregoing, each New Grantor hereby (a) jointly and severally
unconditionally and irrevocably guarantees as a primary obligor and not merely
as a surety the full and prompt payment when due, whether upon maturity,
acceleration, or otherwise, of all of the Guarantied Obligations, and
(b) unconditionally grants, assigns, and pledges to Agent, for the benefit of
the Lender Group and the Bank Product Providers, to secure the Secured
Obligations, a continuing security interest in and to all of such New Grantor’s
right, title and interest in and to the Collateral (as defined in Section 3 of
the Guaranty and Security Agreement).  Each reference to a “Grantor” or
“Guarantor” in the Guaranty and Security Agreement shall be deemed to include
each New Grantor.  The Guaranty and Security Agreement is incorporated herein by
reference.(1)

 

2.             Schedule 1, “Commercial Tort Claims”, Schedule 3, “Intellectual
Property Licenses”, Schedule 5, “Pledged Companies”, Schedule 6, “Trademarks”,
Schedule 7, “Name; Chief Executive Office; Tax Identification Numbers and
Organizational Numbers”, Schedule 9, “Deposit Accounts and Securities Accounts”,
Schedule 10, “Controlled Account Banks”, and Schedule 11, “List of Uniform
Commercial Code Filing Jurisdictions” attached hereto supplement Schedule 1,
Schedule 3, Schedule 5, Schedule 6, Schedule 7, Schedule 9, Schedule 10, and
Schedule 11, respectively, to the Guaranty and Security Agreement and shall be
deemed a part thereof for all purposes of the Guaranty and Security Agreement.

 

3.             Each New Grantor authorizes Agent at any time and from time to
time to file, transmit, or communicate, as applicable, financing statements and
amendments thereto (i) describing the Collateral as set forth in the Guaranty
and Security Agreement, (ii) describing the Collateral as being of equal or
lesser scope or with greater detail, or (iii) that contain any information
required by part 5 of Article 9 of the Code for the sufficiency or filing office
acceptance, in each case, as is necessary to perfect or preserve Agent’s
Security Interest in the Collateral of each New Grantor.  Each New Grantor also
hereby ratifies any and all financing statements or amendments previously filed
by Agent in any jurisdiction in connection with the Loan Documents.

 

4.             Each New Grantor represents and warrants to Agent, the Lender
Group and the Bank Product Providers that this Joinder has been duly executed
and delivered by such New Grantor and constitutes its legal, valid, and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium, or other similar laws affecting creditors’
rights generally, general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity) and
requirements of reasonableness, good faith and fair dealing.

 

--------------------------------------------------------------------------------

(1)  To be revised as necessary if New Grantor is a Borrower.

 

Annex 1 - 2

--------------------------------------------------------------------------------


 

5.             This Joinder is a Loan Document.  This Joinder may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Joinder.  Delivery of an executed counterpart of this Joinder by telefacsimile
or other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Joinder.  Any party
delivering an executed counterpart of this Joinder by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Joinder but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Joinder.

 

6.             The Guaranty and Security Agreement, as supplemented hereby,
shall remain in full force and effect.

 

7.             THIS JOINDER SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE
OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 25 OF THE GUARANTY AND SECURITY AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Annex 1 - 3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Guaranty
and Security Agreement to be executed and delivered as of the day and year first
above written.

 

 

 

NEW GRANTORS:

[NAME OF NEW GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF NEW GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

 

Its Authorized Signatory

 

[SIGNATURE PAGE TO JOINDER NO. [  ]   TO GUARANTY AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[RESERVED]

 

[Exhibit A - 1]

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[RESERVED]

 

[Exhibit A - 2]

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PLEDGED INTERESTS ADDENDUM

 

This Pledged Interests Addendum, dated as of                  , 20     (this
“Pledged Interests Addendum”), is delivered pursuant to Section 7 of the
Guaranty and Security Agreement referred to below.  The undersigned hereby
agrees that this Pledged Interests Addendum may be attached to that certain
Guaranty and Security Agreement, dated as of February 22, 2018, (as amended,
restated, supplemented, or otherwise modified from time to time, the “Guaranty
and Security Agreement”), made by the undersigned, together with the other
Grantors named therein, to WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Agent.  Initially capitalized terms used but not defined
herein shall have the meaning ascribed to such terms in the Guaranty and
Security Agreement or, if not defined therein, in the Credit Agreement, and this
Pledged Interests Addendum shall be subject to the rules of construction set
forth in Section 1(b) of the Guaranty and Security Agreement, which rules of
construction are incorporated herein by this reference, mutatis mutandis.  The
undersigned hereby agrees that the additional interests listed on Schedule I
shall be and become part of the Pledged Interests pledged by the undersigned to
Agent pursuant to the Guaranty and Security Agreement and any pledged company
set forth on Schedule I shall be and become a “Pledged Company” under the
Guaranty and Security Agreement, each with the same force and effect as if
originally named therein.

 

This Pledged Interests Addendum is a Loan Document.  Delivery of an executed
counterpart of this Pledged Interests Addendum by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Pledged Interests Addendum.  If the
undersigned delivers an executed counterpart of this Pledged Interests Addendum
by telefacsimile or other electronic method of transmission, the undersigned
shall also deliver an original executed counterpart of this Pledged Interests
Addendum but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Pledged
Interests Addendum.

 

The undersigned hereby certifies that the representations and warranties set
forth in Section 6 of the Guaranty and Security Agreement of the undersigned are
true and correct in all material respects as to the Pledged Interests listed
herein on and as of the date hereof.

 

THIS PLEDGED INTERESTS ADDENDUM SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 25 OF THE GUARANTY AND SECURITY AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

 

[SIGNATURE PAGE FOLLOWS]

 

Exhibit C - 1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Pledged Interests Addendum
to be executed and delivered as of the day and year first above written.

 

 

 

 

[                             ]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[SIGNATURE PAGE TO PLEDGED INTERESTS ADDENDUM]

 

--------------------------------------------------------------------------------


 

SCHEDULE I
TO
PLEDGED INTERESTS ADDENDUM

 

Pledged Interests

 

Name of
Grantor

 

Name of
Pledged
Company

 

Number of
Shares/Units

 

Class of
Interests

 

Percentage
of Class
Owned

 

Percentage
of Class
Pledged

 

Certificate
Nos.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Schedule I]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this     day of            , 20  , by and among Grantors listed on the signature
pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (“Wells Fargo”), in its capacity as agent for the Lender
Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement dated as of February 22, 2018
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”) by and among FTS INTERNATIONAL SERVICES, LLC, a Texas
limited liability company (“OpCo Borrower”) and FTS INTERNATIONAL, INC. (“Parent
Borrower,” together with the OpCo Borrower and those additional entities that
hereafter become parties to the Credit Agreement as Borrowers in accordance with
the terms thereof, are referred to hereinafter each individually as a
“Borrower”, and individually and collectively, jointly and severally, as the
“Borrowers”), the lenders party thereto as “Lenders” (such Lenders, together
with their respective successors and assigns in such capacity, each,
individually, a “Lender” and, collectively, the “Lenders”),  Agent, the Lender
Group has agreed to make certain financial accommodations available to Borrower
from time to time pursuant to the terms and conditions thereof; and

 

WHEREAS, the members of the Lender Group and the Bank Product Providers are
willing to make the financial accommodations to Borrowers as provided for in the
Credit Agreement, the other Loan Documents, and the Bank Product Agreements, but
only upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of Lender Group and the Bank Product
Providers, that certain Guaranty and Security Agreement, dated as of
February 22, 2018 (including all annexes, exhibits or schedules thereto, as from
time to time amended, restated, supplemented or otherwise modified, the
“Guaranty and Security Agreement”); and

 

WHEREAS, pursuant to the Guaranty and Security Agreement, Grantors are required
to execute and deliver to Agent, for the benefit of the Lender Group and the
Bank Product Providers, this Trademark Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

 

1.                                      DEFINED TERMS.  All initially
capitalized terms used but not otherwise defined herein have the meanings given
to them in the Guaranty and Security Agreement or, if not defined therein, in
the Credit Agreement, and this Trademark Security Agreement shall be subject to
the rules of construction set forth in Section 1(b) of the Guaranty and Security
Agreement, which rules of construction are incorporated herein by this
reference, mutatis mutandis.

 

2.                                      GRANT OF SECURITY INTEREST IN TRADEMARK
COLLATERAL.  Each Grantor hereby unconditionally grants, assigns, and pledges to
Agent, for the benefit each member of the Lender Group and each of the Bank
Product Providers, to secure the Secured Obligations, a continuing security
interest (referred to in this Trademark Security Agreement as the “Security
Interest”) in all of such

 

[Exhibit D - 1]

--------------------------------------------------------------------------------


 

Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired or arising (collectively, the “Trademark Collateral”):

 

(a)                                 all of its Trademarks and Trademark
Intellectual Property Licenses to which it is a party including those referred
to on Schedule I;

 

(b)                                 all goodwill of the business connected with
the use of, and symbolized by, each Trademark and each Trademark Intellectual
Property License, and

 

(c)                                  all products and proceeds (as that term is
defined in the Code) of the foregoing, including any claim by such Grantor
against third parties for past, present or future (i) infringement or dilution
of any Trademark or any Trademarks exclusively licensed under any Intellectual
Property License, including right to receive any damages, (ii) injury to the
goodwill associated with any Trademark, or (iii) right to receive license fees,
royalties, and other compensation under any Trademark Intellectual Property
License,

 

in each case, to the extent that such property constitutes ABL Collateral.

 

3.                                      SECURITY FOR SECURED OBLIGATIONS.  This
Trademark Security Agreement and the Security Interest created hereby secures
the payment and performance of the Secured Obligations, whether now existing or
arising hereafter.  Without limiting the generality of the foregoing, this
Trademark Security Agreement secures the payment of all amounts which constitute
part of the Secured Obligations and would be owed by Grantors, or any of them,
to Agent, the other members of the Lender Group, the Bank Product Providers or
any of them, whether or not they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Grantor.

 

4.                                      SECURITY AGREEMENT.  The Security
Interest granted pursuant to this Trademark Security Agreement is granted in
conjunction with the security interests granted to Agent, for the benefit of the
Lender Group and the Bank Product Providers, pursuant to the Guaranty and
Security Agreement.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of Agent with respect to the Security Interest in the
Trademark Collateral made and granted hereby are more fully set forth in the
Guaranty and Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.  To the extent
there is any inconsistency between this Trademark Security Agreement and the
Guaranty and Security Agreement, the Guaranty and Security Agreement shall
control.

 

5.                                      AUTHORIZATION TO SUPPLEMENT.  If any
Grantor shall obtain rights to any new trademarks, the provisions of this
Trademark Security Agreement shall automatically apply thereto.  Grantors shall
give prompt notice in writing to Agent with respect to any such new trademarks
or renewal or extension of any trademark registration.  Without limiting
Grantors’ obligations under this Section, Grantors hereby authorize Agent
unilaterally to modify this Trademark Security Agreement by amending Schedule I
to include any such new trademark rights of each Grantor.  Notwithstanding the
foregoing, no failure to so modify this Trademark Security Agreement or amend
Schedule I shall in any way affect, invalidate or detract from Agent’s
continuing security interest in all Collateral, whether or not listed on
Schedule I.

 

6.                                      RELEASE AND TERMINATION.  Upon any
termination or release of the Trademark Collateral pursuant to Section 23 of the
Guaranty and Security Agreement, the Agent shall, at the request and expense of
the Grantor, promptly execute and deliver to such Grantor all UCC termination
statements, releases of intellectual property filings, and similar documents and
take such other actions as

 

[Exhibit D - 2]

--------------------------------------------------------------------------------


 

such Grantor may reasonably request in writing to evidence such termination or
release of the Trademark Collateral.

 

7.                                      COUNTERPARTS.  This Trademark Security
Agreement is a Loan Document.  This Trademark Security Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Trademark Security Agreement.  Delivery of an executed counterpart of this
Trademark Security Agreement by telefacsimile or other electronic method of
transmission shall be equally as effective as delivery of an original executed
counterpart of this Trademark Security Agreement.  Any party delivering an
executed counterpart of this Trademark Security Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Trademark Security Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Trademark Security Agreement.

 

8.                                      CHOICE OF LAW AND VENUE, JURY TRIAL
WAIVER, AND JUDICIAL REFERENCE PROVISION.  THIS TRADEMARK SECURITY AGREEMENT
SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL
WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 25 OF THE GUARANTY AND
SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.

 

[SIGNATURE PAGE FOLLOWS]

 

[Exhibit D - 3]

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:

[NAME OF GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AGENT:

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its Authorized Signatory

 

[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT

 

Trademark Registrations/Applications

 

Grantor

 

Country

 

Mark

 

Application/
Registration No.

 

App/Reg Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trade Names

 

 

Common Law Trademarks

 

 

Trademarks Not Currently In Use

 

 

Trademark Licenses

 

 

[Schedule I to Trademark Security Agreement]

 

--------------------------------------------------------------------------------